


EXHIBIT 10.2

[* * *] REDACTED CONFIDENTIAL TREATMENT REQUESTED

 

DRUG SUBSTANCE VALIDATION

AND SUPPLY AGREEMENT

This DRUG SUBSTANCE VALIDATION AND SUPPLY AGREEMENT (this “Agreement”) is
effective as of July 2, 2003 (the “Effective Date”) by and between *** (“***”),
a Delaware corporation located at ***, and SUPERGEN, INC. (“SuperGen”), a
Delaware corporation located at 4140 Dublin Road, Suite 200, Dublin, CA 94568
(each of *** and SuperGen, is referred to below as a “Party” and together as the
“Parties”).

WHEREAS, *** has expertise and experience in conducting development related to
the synthesis of active pharmaceutical ingredients and has a research
development laboratory, pilot plant and commercial scale facilities to
manufacture such products, and *** is interested in providing such research,
development and manufacturing services to SuperGen;

WHEREAS, SuperGen has a commercial interest in the manufacture of the drug
substance Decitabine (hereinafter the “Product” as defined in more detail in
Exhibit A hereto) and wishes to use the services of *** in a phased development
program whereby *** will confirm, adapt and validate certain technology to
enable the commercial manufacture of the Product; and

WHEREAS, *** and SuperGen desire to enter into a relationship for such
development, manufacture, and supply of the Product according to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the above and of the mutual covenants
contained herein and for other good and valuable consideration, receipt of which
are hereby acknowledged, the Parties agree as follows:


ARTICLE 1 - DEFINITIONS


1.1                               DEFINITIONS.  EXHIBIT A SETS FORTH THE
DEFINITIONS OF CERTAIN TERMS USED IN THIS AGREEMENT.  THOSE TERMS SHALL HAVE THE
MEANINGS SET FORTH ON EXHIBIT A WHERE USED IN THIS AGREEMENT AND IDENTIFIED WITH
INITIAL CAPITAL LETTERS.


1.2                               CONSTRUCTION.  FOR PURPOSES OF THIS AGREEMENT,
EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES:

(A)                              ALL CURRENCY AMOUNTS STATED IN THIS AGREEMENT
ARE IN UNITED STATES DOLLARS.

(B)                                REFERENCES TO “DAYS” MEAN CALENDAR DAYS. 
(IF, HOWEVER, AN ACTION OR OBLIGATION IS DUE TO BE UNDERTAKEN BY OR ON A DAY
OTHER THAN A BUSINESS DAY, I.E., A SATURDAY, SUNDAY, OR PUBLIC HOLIDAY, IN THE
UNITED STATES, THEN THAT ACTION OR OBLIGATION WILL BE DEEMED TO BE DUE ON THE
NEXT FOLLOWING BUSINESS DAY.)

--------------------------------------------------------------------------------


 

(C)                                WHEN INTRODUCING A SERIES OF ITEMS, THE TERM
“INCLUDING” IS NOT INTENDED TO LIMIT THE MORE GENERAL DESCRIPTION THAT PRECEDES
THE ITEMS LISTED.


ARTICLE 2 - DEVELOPMENT PROGRAM


2.1                               PROGRAM SCOPE.  *** WILL USE COMMERCIALLY
REASONABLE EFFORTS TO CARRY OUT THE DEVELOPMENT PROGRAM ATTACHED HERETO AS
EXHIBIT B ON THE TERMS AND CONDITIONS SET FORTH THEREIN AND IN THIS AGREEMENT. 
THE DEVELOPMENT PROGRAM INCLUDES THE TERMS AND CONDITIONS BY WHICH *** SHALL:


2.1.1                     DEVELOP AND CONFIRM THE EXISTING MANUFACTURING
PROCESS, INCLUDING EQUIPMENT AND CLEANING VERIFICATION, STABILITY TESTING,
PROCESS VALIDATION, AND MATERIAL AND PACKAGE TESTING;


2.1.2                     ESTABLISH THE SPECIFICATIONS AND VALIDATED ANALYTICAL
TEST PROCEDURES FOR MATERIALS, MANUFACTURING, PACKAGING AND RELEASE OF THE
PRODUCT;


2.1.3                     MANUFACTURE *** ENGINEERING DEMONSTRATION RUN AND ***
STABILITY/VALIDATION BATCHES OF PRODUCT AT AN APPROPRIATE REGULATORY SCALE;


2.1.4                     PREPARE DOCUMENTATION FOR USE IN SUPPORT OF SUPERGEN’S
REGULATORY FILINGS; AND


2.1.5                     PROVIDE SUPERGEN WITH DELIVERABLES AS FURTHER
DESCRIBED IN THE DEVELOPMENT PROGRAM.

In addition, *** will provide SuperGen with all Documentation (including
regulatory documentation) and Deliverables as further described in the
Development Program.  *** will use reasonable commercial efforts to complete the
Development Program, including each Development Phase and the delivery of all
Deliverables to SuperGen, in accordance with the program schedule set forth in
the Development Program.


2.2                               DEVELOPMENT PROGRAM COSTS AND PAYMENTS.  ***
WILL USE COMMERCIALLY REASONABLE EFFORTS TO CONDUCT ALL ACTIVITIES UNDER THE
DEVELOPMENT PROGRAM ON A PHASE-BY-PHASE BASIS, AND PERFORM EACH MILESTONE,
DELIVERABLE, AND DEVELOPMENT PHASE IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREIN AND THE DEVELOPMENT PROGRAM.  SUPERGEN WILL PAY *** AN AGGREGATE FEE FOR
PERFORMANCE OF THE DEVELOPMENT PROGRAM EQUAL TO:


2.2.1                     A NON-REFUNDABLE, FULLY CREDITABLE “PROJECT INITIATION
FEE” OF $*** PLUS


2.2.2                     MILESTONE PAYMENTS AS OUTLINED IN EXHIBIT B (THE
“ESTIMATED COST”) (SUBJECT TO PRIOR APPROVAL AND ADJUSTMENT AS PROVIDED IN
SECTION 6.2 AND THIS SECTION 2.2 BELOW).

SuperGen will pay *** the Project Initiation Fee within thirty (30) days of the
Effective Date.  The Project Initiation Fee will be applied to the initial
Development Phases approved by SuperGen in the form of a Purchase Order.  Before
starting work on each Development Phase of the Development Program, *** will
request SuperGen’s prior written authorization of such work in the form of a
Purchase Order and will not begin, or be required to begin, such Development
Phase until it has received such written authorization from SuperGen.  SuperGen
will have the right, in its discretion, to modify, postpone or cancel any
Development Phase, or part thereof, without charge or penalty

 

2

--------------------------------------------------------------------------------


 

upon written notice to ***; provided that if, after work on a particular
Development Phase has begun, SuperGen: (i) cancels such Development Phase,
SuperGen will reimburse *** for actual, reasonable out-of-pocket expenses
incurred by *** that are directly allocated to that Development Phase to the
extent such obligations cannot reasonably be mitigated; or (ii) desires
modifications to such Development Phase which results in significant increases
in the costs therefor, in which case the payments for such Development Phase
hereunder shall be equitably adjusted to account for such modifications in the
Development Phase.


ARTICLE 3 - MANUFACTURING AND PROCESSING ACTIVITIES


3.1                               QUALITY SYSTEMS AGREEMENT.  PROMPTLY AFTER THE
EFFECTIVE DATE, THE PARTIES WILL NEGOTIATE AND EXECUTE A “QUALITY SYSTEMS
AGREEMENT” SPECIFYING THE TESTING, STORAGE, RELEASE, CGMP, REGULATORY AND OTHER
QUALITY ASSURANCE REQUIREMENTS RELATING TO MANUFACTURE AND SHIPMENT OF PRODUCT
BY *** UNDER THIS AGREEMENT.  UPON EXECUTION, THE QUALITY SYSTEMS AGREEMENT
SHALL BE DEEMED INCORPORATED INTO THIS AGREEMENT BY THIS REFERENCE.  IN THE
EVENT THAT ANY TERM OR CONDITION SET FORTH IN THIS AGREEMENT CONFLICTS WITH ANY
TERM OR CONDITION SET FORTH IN THE QUALITY SYSTEMS AGREEMENT, THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL GOVERN.


3.2                               MANUFACTURING SITE.  *** WILL MANUFACTURE ALL
PRODUCT TO BE SUPPLIED TO SUPERGEN UNDER THIS AGREEMENT SOLELY AT ***’S
MANUFACTURING FACILITY IN *** (THE “MANUFACTURING FACILITY”).  *** WILL NOT
COMMENCE ANY MANUFACTURE OF PRODUCT FOR COMMERCIAL DISTRIBUTION UNTIL SUCCESSFUL
PROCESS VALIDATION IS COMPLETED PURSUANT TO TERMS OF THIS AGREEMENT.  *** MAY
CHANGE THE MANUFACTURING FACILITY, UPON PRIOR WRITTEN NOTICE AND APPROVAL BY
SUPERGEN, IF PRODUCT CAN BE MANUFACTURED AT THE NEW SITE IN ACCORDANCE WITH ALL
PERTINENT REGULATORY REQUIREMENTS, CGMPS, THE SPECIFICATIONS AND THE QUALITY
SYSTEMS AGREEMENT, AND DELIVERED IN ACCORDANCE WITH ***’S DELIVERY OBLIGATIONS
UNDER THIS AGREEMENT.  *** WILL BE RESPONSIBLE FOR ALL SCHEDULING RELATED TO THE
MANUFACTURING FACILITY AND FOR THE OPERATION OF SUCH FACILITY.


3.3                               SUPPLY OF MATERIALS.  *** WILL BE SOLELY
RESPONSIBLE FOR PROCURING AND SUPPLYING ALL MATERIALS REQUIRED UNDER THE
DEVELOPMENT PROGRAM AND AS NECESSARY TO MEET ITS PRODUCT SUPPLY OBLIGATIONS
PURSUANT TO ARTICLE 4, AT ITS EXPENSE.  *** WARRANTS THAT ALL SUCH MATERIALS
MEET ALL APPLICABLE SPECIFICATIONS.


3.4                               PROCESS DATA AND INFORMATION.  FOR PURPOSES OF
THIS AGREEMENT, ANY INFORMATION, DOCUMENTATION AND DATA RELATING TO PRODUCT
SAFETY, STABILITY, ALL ANALYTICAL SUPPORT METHODS, MANUFACTURING PROCESSES AND
METHODS, DRUG SUBSTANCE STABILITY DATA, IMPURITY PROFILES, REFERENCE STANDARDS
AND THE LIKE ASSOCIATED WITH THE PRODUCT OR ITS MANUFACTURE THAT SUPERGEN
PROVIDES OR HAS PREVIOUSLY PROVIDED TO ***, OR WHICH WAS RECEIVED FROM
PHARMACHEMIE B.V., IS CALLED THE “PRODUCT INFORMATION” AND SHALL BE DEEMED THE
CONFIDENTIAL INFORMATION (AS DEFINED BELOW) OF SUPERGEN.  IF *** REQUESTS
ADDITIONAL PRODUCT INFORMATION THAT SUPERGEN OWNS OR CONTROLS REASONABLY
NECESSARY FOR *** TO COMPLETE ITS OBLIGATIONS UNDER THIS AGREEMENT, SUPERGEN
WILL PROVIDE *** WITH SUCH INFORMATION IN A TIMELY FASHION.  FOR THE AVOIDANCE
OF DOUBT, ALL OF THE PRODUCT INFORMATION, WHETHER PROVIDED TO *** BEFORE OR
DURING THE TERM, IS AND SHALL REMAIN SUPERGEN’S PROPERTY, AND SUPERGEN RETAINS
ALL RIGHT AND TITLE TO SUCH PRODUCT INFORMATION.

 

3

--------------------------------------------------------------------------------


 


3.5                               SUPERGEN’S ASSISTANCE.  TO ASSIST *** IN ITS
PERFORMANCE OF THIS AGREEMENT, SUPERGEN WILL:


3.5.1                     PROVIDE *** IN A TIMELY MANNER UPON REQUEST WITH ALL
REASONABLY RELEVANT INFORMATION, DOCUMENTATION AND DATA NECESSARY OR APPROPRIATE
FOR ***’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING PRODUCT
INFORMATION, DOCUMENTATION AND DATA RELATING TO PRODUCT SAFETY, STABILITY,
ANALYTICAL SUPPORT METHODS, DRUG SUBSTANCE STABILITY DATA, IMPURITY PROFILES,
REFERENCE STANDARDS AND THE LIKE FOR THE PRODUCT, TO THE EXTENT SUCH ITEMS ARE
IN SUPERGEN’S POSSESSION OR CONTROL;


3.5.2                     ENSURE THAT ALL MATERIALS SUPPLIED TO *** BY OR ON
BEHALF OF SUPERGEN PURSUANT TO THE DEVELOPMENT PROGRAM (AS MAY BE SET FORTH IN
EXHIBIT B) ARE SUITABLE FOR USE AS CONTEMPLATED UNDER THIS AGREEMENT, COMPLY
WITH ALL APPLICABLE LAWS AND REGULATIONS (INCLUDING THOSE RELATING TO THE IMPORT
OF SUCH MATERIALS) AND HAVE RECEIVED ALL REQUIRED GOVERNMENTAL AND REGULATORY
APPROVALS FOR USE HEREUNDER, INCLUDING CUSTOMS AND FDA APPROVALS; AND


3.5.3                     PROVIDE *** WITH ALL INFORMATION IN SUPERGEN’S
POSSESSION OR CONTROL CONCERNING ANY HEALTH HAZARDS OR POTENTIAL HEALTH HAZARDS
ASSOCIATED WITH EXPOSURE TO OR THE HANDLING, STORAGE, USE OR DISPOSAL OF
PRODUCT, INCLUDING A MATERIAL SAFETY DATA SHEET FOR PRODUCT.  (IF ANY SUCH
INFORMATION IS UPDATED OR CORRECTED, SUPERGEN WILL PROMPTLY NOTIFY *** OF THAT
FACT AND PROVIDE *** WITH THE UPDATED OR CORRECTED INFORMATION.)


3.6                               SUBCONTRACTORS.  *** MAY, SUBJECT TO
SUPERGEN’S PRIOR WRITTEN APPROVAL, USE SUBCONTRACTORS TO PERFORM ANY PART OF
THIS AGREEMENT, PROVIDED THAT SUCH SUBCONTRACTORS ARE BOUND BY A CONFIDENTIALITY
AGREEMENT WITH *** THAT PROTECTS THE CONFIDENTIAL INFORMATION OF SUPERGEN ON
TERMS AND CONDITIONS AT LEAST AS PROTECTIVE AS THOSE SET FORTH IN SECTIONS 11.3
– 11.6 AND MEET SUCH OTHER QUALITY STANDARDS AS MAY BE IMPOSED ON *** UNDER THIS
AGREEMENT.


3.7                               HAZARDS.  *** WILL INFORM ITS EMPLOYEES,
CONTRACTORS AND OTHER PERSONNEL OF ANY KNOWN OR REASONABLY ASCERTAINABLE
CHEMICAL HAZARDS ASSOCIATED WITH THE MATERIALS, PRODUCT, OR ANY WASTES GENERATED
THROUGH PERFORMANCE OF THE MANUFACTURING AND PROCESSING ACTIVITIES HEREUNDER,
AND PROVIDE SUCH PERSONS WITH REQUIRED TRAINING IN THE PROPER METHODS OF
HANDLING AND DISPOSING OF SUCH ITEMS.


3.8                               HANDLING OF MATERIALS; NOTIFICATION.  *** WILL
HANDLE, ACCUMULATE, LABEL, PACKAGE, STORE, TRANSPORT AND DISPOSE OF ALL WASTES
GENERATED THROUGH PERFORMANCE OF THE MANUFACTURING AND PROCESSING ACTIVITIES
HEREUNDER IN ACCORDANCE WITH ALL REGULATORY REQUIREMENTS.  *** WILL PROMPTLY
NOTIFY SUPERGEN IN WRITING OF ANY UNAUTHORIZED REPORTABLE RELEASE OR EMISSION OF
ANY WASTES GENERATED THROUGH PERFORMANCE OF THE MANUFACTURING AND PROCESSING
ACTIVITIES HEREUNDER AND ANY POTENTIAL ENVIRONMENTAL VIOLATION OR LITIGATION
RELATED THERETO.  TO THE EXTENT REQUIRED BY LAW, EACH PARTY WILL PROMPTLY NOTIFY
THE OTHER OF ANY HEALTH HAZARDS OR POTENTIAL HEALTH HAZARDS OF WHICH IT OR THEY
ARE OR BECOME AWARE OF CONCERNING EXPOSURE TO OR HANDLING OF THE MATERIALS OR
WASTES.  IN ANY OF THE FOREGOING INSTANCES, *** WILL PROMPTLY INFORM SUPERGEN OF
ANY REMEDIAL ACTIONS REQUIRED BY LAW AND WILL PROMPTLY UNDERTAKE SUCH ACTIONS.

 

4

--------------------------------------------------------------------------------


 


3.9                               CHANGES.  *** WILL NOT MAKE ANY CHANGES TO
MATERIALS (OR SUPPLIERS THEREOF), FORMULATIONS, PROCESSES, EQUIPMENT,
FACILITIES, SPECIFICATIONS, TESTS OR ANY OTHER ITEM IN ANY MANNER THAT WOULD
AFFECT THE MANUFACTURING OR PROCESSING ACTIVITIES TO BE PERFORMED BY *** UNDER
THIS AGREEMENT, OR AFFECTS ANY REGULATORY FILING, WITHOUT SUPERGEN’S PRIOR
WRITTEN APPROVAL.  SUPERGEN SHALL HAVE THE RIGHT TO MODIFY THE SPECIFICATIONS
FROM TIME TO TIME UPON REASONABLE ADVANCE WRITTEN NOTICE TO *** IF SUCH
MODIFICATIONS ARE REQUIRED OR RECOMMENDED BY A REGULATORY AUTHORITY OR NECESSARY
TO COMPLY WITH REGULATORY REQUIREMENTS OR OTHERWISE, BY MUTUAL AGREEMENT OF THE
PARTIES.  ALL SUCH MODIFICATIONS SHALL BE IN WRITING AND SHALL BE SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF SUPERGEN AND ***, AND SHALL BE EFFECTIVE FOR ALL
ORDERS PLACED AFTER SUCH NOTICE.  IF SUCH MODIFICATIONS RESULT IN A CHANGE IN
***’S MANUFACTURING COSTS, THE PARTIES SHALL AGREE UPON AN APPROPRIATE
ADJUSTMENT TO THE PRICE OF THE PRODUCT HEREUNDER; AND IF SUCH MODIFICATIONS
RESULT IN A DELAY IN DELIVERY, THE PARTIES SHALL NEGOTIATE A REASONABLE
EXTENSION OF THE AFFECTED LEAD TIMES.


ARTICLE 4 - SUPPLY OF PRODUCT


4.1                               EXCLUSIVITY DURING CLINICAL TRIALS.  DURING
THE COURSE OF CLINICAL TRIALS COVERING THE PRODUCT CONDUCTED PRIOR TO SUPERGEN’S
FIRST FILING OF A NDA FOR THE PRODUCT, SUPERGEN WILL PURCHASE FROM *** ***
(***%) OF ITS PRODUCT REQUIREMENTS NECESSARY TO SUPPORT SUCH CLINICAL
DEVELOPMENT ON THE TERMS AND CONDITIONS DESCRIBED IN EXHIBIT C.


4.2                               COMMERCIALIZATION.  IF, AFTER THE FILING OF A
NDA FOR THE PRODUCT, SUPERGEN ELECTS TO PROCEED WITH COMMERCIAL MARKETING OF THE
PRODUCT, EITHER ALONE OR THROUGH AN AFFILIATE, AGENT, LICENSEE OR COMMERCIAL
PARTNER (EACH A “DESIGNEE”), THEN SUPERGEN AND/OR ITS DESIGNEE WILL PURCHASE AT
LEAST *** (***%) OF SUPERGEN’S AND ITS DESIGNEE’S REQUIREMENTS FOR PRODUCTS FROM
*** FOR SUCHCOMMERCIAL MARKETING.


4.3                               SUPPLY OBLIGATION.  *** WILL SUPPLY TO
SUPERGEN QUANTITIES OF PRODUCT ORDERED BY SUPERGEN OR ITS DESIGNEE IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND EXHIBIT C.


4.4                               TERMS OF SALE.  ALL PURCHASES AND SALES OF
PRODUCT PURSUANT TO SECTIONS 4.1 AND 4.2 ABOVE WILL BE MADE ON THE TERMS AND
CONDITIONS SET FORTH HEREIN AND ON EXHIBIT C, AS APPLICABLE.


4.5                               EXCLUSIVITY.  IF SUPERGEN AND ITS DESIGNEES
PURCHASE FROM *** THE QUANTITIES OF PRODUCT SPECIFIED IN SECTIONS 4.1 AND 4.2,
THEN FOR THE TERM AND FOR A PERIOD OF *** (***) YEARS THEREAFTER (THE
“EXCLUSIVITY PERIOD”), NEITHER *** NOR ANY AFFILIATE, WILL ENGAGE IN ANY
ACTIVITY DIRECTED AT THE DEVELOPMENT, MANUFACTURE, SUPPLY, OR COMMERCIALIZATION
OF THE PRODUCT, OR USE ANY INFORMATION, KNOW-HOW, TECHNOLOGY, EQUIPMENT OR OTHER
MATERIALS RECEIVED FROM SUPERGEN HEREUNDER, FOR ITSELF OR ANY THIRD PARTY. 
WITHOUT LIMITING THE FOREGOING, DURING THE EXCLUSIVITY PERIOD, *** AND ITS
AFFILIATES SHALL NOT:  (I) MANUFACTURE, SELL OR OTHERWISE DISTRIBUTE PRODUCT,
(II) ASSIST ANY THIRD PARTY TO MANUFACTURE, SELL OR OTHERWISE DISTRIBUTE
PRODUCT, OR (III) OTHERWISE PERFORM ANY RESEARCH ACTIVITIES WITH RESPECT TO THE
PRODUCT, IN EACH CASE EXCEPT AT THE DIRECTION OF SUPERGEN.


4.6                               NO ADDITIONAL RESTRICTIONS.  NOTHING IN THIS
AGREEMENT WILL RESTRICT EITHER PARTY IN ANY WAY WITH RESPECT TO ANY PRODUCT
OTHER THAN THE PRODUCT EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 4.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 5 - INTELLECTUAL PROPERTY


5.1                               SUPERGEN MATERIALS.  SUBJECT TO SECTIONS 5.3
AND 5.4 BELOW, SUPERGEN WILL OWN ALL DELIVERABLES, AS WELL AS ALL INFORMATION,
DATA, DOCUMENTS, PROCESSES, PROTOCOLS, METHODS, ASSAYS, TECHNIQUES, OPERATING
PROCEDURES AND MATERIALS CREATED OR COMPILED BY *** IN THE COURSE OF PERFORMING
ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING ALL PRODUCT, DOCUMENTATION,
RECORDS, REPORTS, DOCUMENTS, DATA AND OTHER TANGIBLE MATERIALS THAT *** PROVIDES
TO SUPERGEN UNDER THE DEVELOPMENT PROGRAM, ANY AND ALL MODIFICATIONS, ADDITIONS
OR IMPROVEMENTS TO THE PRODUCT INFORMATION CREATED OR COMPILED BY *** IN THE
COURSE OF PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT, AND ALL INTELLECTUAL
PROPERTY RIGHTS EMBODIED THEREIN (COLLECTIVELY, THE “SUPERGEN MATERIALS”).  ***
WILL ASSIGN (OR CAUSE TO BE ASSIGNED) AND DOES HEREBY ASSIGN FULLY TO SUPERGEN
ALL RIGHT, TITLE AND INTEREST IN AND TO THE SUPERGEN MATERIALS AND ALL
INTELLECTUAL PROPERTY RIGHTS THEREIN.  *** WILL ASSIST SUPERGEN, OR ITS
DESIGNEE, AT SUPERGEN’S EXPENSE, IN EVERY PROPER WAY TO SECURE SUPERGEN’S RIGHTS
IN THE SUPERGEN MATERIALS AND ANY PATENT RIGHTS RELATING THERETO IN ANY AND ALL
COUNTRIES, INCLUDING THE DISCLOSURE TO SUPERGEN OF ALL PERTINENT INFORMATION AND
DATA WITH RESPECT THERETO, THE EXECUTION OF ALL APPLICATIONS, SPECIFICATIONS,
OATHS, ASSIGNMENTS AND ALL OTHER INSTRUMENTS THAT SUPERGEN DEEMS NECESSARY IN
ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER TO ASSIGN AND CONVEY TO
SUPERGEN, ITS SUCCESSORS, ASSIGNS AND NOMINEES THE SOLE AND EXCLUSIVE RIGHT,
TITLE AND INTEREST IN AND TO SUCH SUPERGEN MATERIALS, AND ANY INTELLECTUAL
PROPERTY RIGHTS THEREIN.  *** WILL EXECUTE OR CAUSE TO BE EXECUTED, WHEN IT IS
IN ***’S POWER TO DO SO, ANY SUCH INSTRUMENT OR PAPERS NECESSARY TO CARRY OUT
THE PROVISIONS OF THIS SECTION 5.1.  THE PROVISIONS OF THIS SECTION 5.1 WILL
CONTINUE AFTER THE TERMINATION OF THIS AGREEMENT.


5.2                               REPORTING/TRANSFER OF RESULTS.  DURING THE
DEVELOPMENT PROGRAM, *** WILL REGULARLY PROVIDE SUPERGEN, AT ***’S EXPENSE, WITH
WRITTEN REPORTS OF DEVELOPMENT RESULTS, WHICH HAVE BEEN DEVELOPED, COMPILED OR
LEARNED DURING THE COURSE OF THE DEVELOPMENT PROGRAM AS OUTLINED IN EXHIBIT B. 
FURTHER, AS PROVIDED IN EXHIBIT B, *** WILL ALSO RESPOND TO SUPERGEN’S
REASONABLE INQUIRIES, AT ***’S EXPENSE, REGARDING THE STATUS OF THE DEVELOPMENT
PROGRAM ON AN ONGOING BASIS, AND *** WILL ENDEAVOR TO KEEP SUPERGEN REASONABLY
INFORMED OF INTERIM RESULTS ON AN INFORMAL BASIS, INCLUDING, IF REQUESTED,
PERIODIC MEETINGS AT ***’S FACILITY TO DISCUSS DEVELOPMENT PROGRAM RESULTS AND
PROGRESS.  IN ADDITION AT SUPERGEN’S OPTION AND REQUEST, *** WILL PACKAGE AND
SHIP TO SUPERGEN, PURSUANT TO SUPERGEN’S INSTRUCTIONS AND AT SUPERGEN’S EXPENSE
WITH SUPERGEN BEARING ALL PACKAGING, SHIPPING AND INSURANCE CHARGES (TITLE AND
RISK OF LOSS PASSING TO SUPERGEN UPON DELIVERY TO THE COMMON CARRIER) BATCHES OF
PRODUCT PREPARED DURING THE DEVELOPMENT PROGRAM AS OUTLINED IN THE EXHIBIT B AND
IN SECTION 2.1 ABOVE.  SUCH DELIVERIES WILL BE MADE FOB ***’S FACILITY IN ***. 
*** WILL RETAIN REPRESENTATIVE SAMPLES FROM EACH BATCH OF PRODUCT FOR RECORD
KEEPING, STABILITY TESTING AND OTHER REGULATORY PURPOSES IN ACCORDANCE WITH THE
SPECIFICATIONS AND REGULATORY REQUIREMENTS.


5.3                               *** BACKGROUND PROPERTY.  SUPERGEN
ACKNOWLEDGES THAT *** POSSESSES CERTAIN INVENTIONS, PROCESSES, KNOW-HOW, TRADE
SECRETS, IMPROVEMENTS, OTHER INTELLECTUAL PROPERTIES AND OTHER ASSETS, INCLUDING
PROCEDURES AND TECHNIQUES, COMPUTER TECHNICAL EXPERTISE, SOFTWARE, AND CERTAIN
TECHNICAL EXPERTISE AND CONCEPTUAL EXPERTISE IN THE AREA OF DRUG SUBSTANCE
PROCESSING AND MANUFACTURING, AS WELL AS IMPROVEMENTS TO THE FOREGOING, THAT
HAVE BEEN INDEPENDENTLY DEVELOPED BY *** PRIOR TO THE EFFECTIVE DATE WITHOUT THE
BENEFIT OF ANY PRODUCT INFORMATION, SUPERGEN MATERIALS OR OTHER INFORMATION
PROVIDED BY SUPERGEN (COLLECTIVELY, THE “*** BACKGROUND PROPERTY”).  ALL ***
BACKGROUND PROPERTY (AND IMPROVEMENTS TO SUCH *** BACKGROUND PROPERTY) THAT IS
USED, IMPROVED,

 

6

--------------------------------------------------------------------------------


 



MODIFIED, OR DEVELOPED BY *** UNDER OR DURING THE TERM WILL BE AND REMAIN THE
SOLE AND EXCLUSIVE PROPERTY OF ***.  *** HEREBY GRANTS SUPERGEN A NON-EXCLUSIVE,
PERPETUAL, ***, WORLDWIDE LICENSE, WITH THE RIGHT TO GRANT AND AUTHORIZE
SUBLICENSES, UNDER THE *** BACKGROUND PROPERTY, SOLELY AS NECESSARY OR USEFUL TO
DEVELOP, MAKE, HAVE MADE, USE, SELL, HAVE SOLD, IMPORT AND EXPORT THE PRODUCT.


5.4                               OWNERSHIP AND RIGHTS TO INVENTIONS AND
TECHNOLOGY.  ALL INVENTIONS, TECHNOLOGY AND INFORMATION (OTHER THAN THOSE
DESCRIBED IN SECTIONS 5.1 AND 5.3 ABOVE), WHETHER OR NOT PATENTABLE, THAT ARE
CONCEIVED, REDUCED TO PRACTICE OR CREATED SOLELY BY *** AND/OR ITS AGENTS DURING
THE PERFORMANCE OF ***’S OBLIGATIONS UNDER THIS AGREEMENT:

(A)                              WILL BE AND REMAIN THE EXCLUSIVE PROPERTY OF
SUPERGEN, AS AND TO THE EXTENT EXCLUSIVELY RELATED TO THE PRODUCT, DELIVERABLES,
DOCUMENTATION, PRODUCT INFORMATION, OR SUPERGEN MATERIALS (THE “SUPERGEN
INVENTIONS”); AND

(B)                                WILL BE AND REMAIN THE EXCLUSIVE PROPERTY BY
***, IF THE SAME ARE NOT INCLUDED IN CLAUSE (A) ABOVE (THE “*** INVENTIONS”).

All inventions, technology and information (other than those described in
Sections 5.1 and 5.3 above), whether or not patentable, that are conceived,
reduced to practice or created jointly by *** and SuperGen (“Joint Inventions”)
will, subject to the provisions of this Section 5.4 below, be jointly owned by
*** and SuperGen and each Party will have the full right to exploit such Joint
Inventions for any and all purposes without any obligation to the other Party.

Each Party will be responsible, at its expense, for the filing, prosecution and
maintenance for patents and patent applications claiming its respective
solely-owned Inventions (i.e., SuperGen for the SuperGen Inventions and *** for
the *** Inventions).  SuperGen shall have the first right to pursue patent
protection for Joint Inventions and *** agrees to take reasonable actions to
cooperate with SuperGen in this regard.  SuperGen will notify *** before
pursuing any such patent application and *** will have a reasonable period, not
greater than thirty (30) days to advise SuperGen in writing whether *** intends
to participate in the prosecution of such patent application.  If *** so elects
to participate in such prosecution, then *** will reimburse SuperGen for
one-half (½) of SuperGen’s out-of-pocket expenses in connection with such
activities as they are incurred.  If *** so elects not to participate in such
prosecution, then *** will not be responsible for any costs under this
Section 5.4 related to such prosecution, in which case all right, title and
interest thereto shall be owned by SuperGen (subject to the rights granted to
*** under this Agreement, if applicable) and the same shall thereafter not be a
Joint Invention for purposes of this Agreement.  If SuperGen fails or declines
to take such actions with respect to any Joint Inventions in accordance with
this Section 5.4, then *** shall have the right to file, prosecute and maintain
such Patents at its sole expense, in which case all right, title and interest in
and to such Patents shall be owned by *** (subject to the rights granted to
SuperGen under this Agreement, if applicable) and the same shall thereafter not
be a Joint Invention for purposes of this Agreement.  If SuperGen notifies ***
that it will bear all of the costs and expenses associated with the filing,
prosecution and maintenance of a Patent claiming a Joint Invention, then, ***
will grant to SuperGen an exclusive, perpetual, ***, worldwide license, with the
right to grant and authorize sublicenses, under such Patent, solely as necessary
or useful to develop, make, have made, use, sell, have sold, import and export
the Product.

 

7

--------------------------------------------------------------------------------


 

SuperGen hereby grants to *** a non-exclusive, ***, worldwide right and license
under the SuperGen Inventions to manufacture and sell the Product to SuperGen. 
Likewise, *** hereby grants to SuperGen a non-exclusive, perpetual, ***,
worldwide license, with the right to grant and authorize sublicenses, under the
*** Inventions, solely as necessary or useful to develop, make, have made, use,
sell, have sold, import and export the Product.


ARTICLE 6 - PAYMENTS


6.1                               DEVELOPMENT PROGRAM PAYMENTS.  SUPERGEN WILL
PAY *** THE PROJECT INITIATION FEE AND THE MILESTONE PAYMENTS AS PROVIDED IN
SECTION 2.2.


6.2                               ADJUSTMENTS.  IF DURING THE COURSE OF
PERFORMING A GIVEN DEVELOPMENT PHASE, *** DETERMINES THAT EITHER THE ACTUAL
MANPOWER AND OTHER COSTS FOR THE TASKS SET FORTH ON EXHIBIT B WILL BE GREATER
THAN THE AMOUNT AUTHORIZED IN THE PURCHASE ORDER ISSUED BY SUPERGEN WITH RESPECT
TO THAT DEVELOPMENT PHASE, OR THAT ADDITIONAL TASKS NOT CONTEMPLATED ON
EXHIBIT B WILL BE REQUIRED IN ORDER TO COMPLETE THE DEVELOPMENT PROGRAM, THEN
*** WILL NOTIFY SUPERGEN OF THAT FACT.  THE PARTIES WILL THEN NEGOTIATE IN GOOD
FAITH AN APPROPRIATE ADJUSTMENT TO THE ESTIMATED COSTS OR, IF THEY CANNOT AGREE,
WILL ESCALATE THE DISPUTE TO THE DISPUTE RESOLUTION PROCESS SET FORTH IN
ARTICLE 16.


6.3                               INVOICES.  UPON THE COMPLETION OF ALL WORK AND
THE DELIVERY AND ACCEPTANCE OF ALL DELIVERABLES AND DOCUMENTATION FOR A GIVEN
DEVELOPMENT PHASE IN ACCORDANCE WITH EXHIBIT B, *** WILL INVOICE SUPERGEN FOR
THE PRE-APPROVED FEES FOR SUCH DEVELOPMENT PHASE.  *** MAY INVOICE SUPERGEN FOR
PRODUCT UPON SHIPMENT OF PRODUCT OR, IF EARLIER, SUPERGEN’S RELEASE OF SUCH
PRODUCT ORDERED BY SUPERGEN PURSUANT TO ARTICLE 4.  SUPERGEN WILL PAY SUCH
INVOICES WITHIN THIRTY (30) DAYS OF RECEIPT THEREOF.  PAYMENT OF ALL AMOUNTS
SHALL BE IN U.S. DOLLARS, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
FINANCIAL INSTITUTION, ACCOUNT NUMBER AND ACCOUNT NAME DESIGNATED IN WRITING BY
*** AS THE PLACE OF PAYMENT.  ALL INVOICES FOR PRODUCT SHALL BE SENT TO THE
ADDRESS SPECIFIED IN THE PRODUCT PURCHASE ORDER (AS DEFINED IN EXHIBIT C)
THEREFOR, AND EACH SUCH INVOICE SHALL STATE THE AGGREGATE AND UNIT PRICE FOR ALL
PRODUCT IN A GIVEN SHIPMENT, PLUS ANY TAXES OR OTHER COSTS INCIDENT TO THE
PURCHASE OR SHIPMENT INITIALLY PAID BY *** BUT TO BE BORNE BY SUPERGEN
HEREUNDER.


ARTICLE 7 - DELIVERY AND DOCUMENTATION


7.1                               DELIVERY.  *** WILL ARRANGE FOR THE DELIVERY
OF PRODUCT AND/OR DELIVERABLE TO THE LOCATION AS STATED ON THE PRODUCT PURCHASE
ORDER OR PURCHASE ORDER, AS THE CASE MAY BE (INCLUDING ANY THIRD PARTY LOCATION)
AND IN A MANNER CONSISTENT WITH GOOD COMMERCIAL PRACTICES, VALIDATED SHIPPING
PROCEDURES (INCLUDING IN APPROVED CONTAINERS), THE SHIPPING DOCUMENTATION
REQUIRED BY SECTION 7.5, AND ANY AGREED-UPON SHIPPING SPECIFICATIONS AND THE
QUALITY SYSTEMS AGREEMENT.  ALL PRODUCT AND DELIVERABLES SHALL BE DELIVERED FOB
(INCOTERMS 2000) MANUFACTURING FACILITY TO THE DESIGNATED DELIVERY LOCATION
SPECIFIED IN THE PRODUCT PURCHASE ORDER OR PURCHASE ORDER.


7.2                               ACCEPTANCE.  ACCEPTANCE BY SUPERGEN OF ANY
PRODUCT OR DELIVERABLE DELIVERED HEREUNDER SHALL BE SUBJECT TO INSPECTION AND
APPLICABLE TESTING BY SUPERGEN OR ITS DESIGNEE.  IF ON SUCH INSPECTION SUPERGEN
OR ITS DESIGNEE DISCOVERS THAT THE PRODUCT OR DELIVERABLE FAILS TO CONFORM WITH
THE SPECIFICATIONS OR OTHER APPLICABLE REGULATORY REQUIREMENTS, THE WARRANTIES
SET FORTH IN SECTION 12.4 BELOW, OR EXHIBIT B, AS THE CASE MAY BE, SUPERGEN OR
SUCH DESIGNEE MAY NOT ACCEPT SUCH PRODUCT OR DELIVERABLE, WHICH

 

8

--------------------------------------------------------------------------------


 



NONACCEPTANCE SHALL BE ACCOMPLISHED BY GIVING WRITTEN NOTICE TO *** SPECIFYING
THE MANNER IN WHICH SUCH PRODUCT OR DELIVERABLE FAILS TO MEET THE FOREGOING
REQUIREMENTS AND RETURNING THE NONCONFORMING PRODUCT OR DELIVERABLE IN
ACCORDANCE WITH ***’S REASONABLE INSTRUCTIONS AT ***’S EXPENSE.  IF THE PARTIES
DISAGREE AS TO WHETHER ANY PRODUCT OR DELIVERABLE CONFORMS TO THE APPLICABLE
SPECIFICATION, THEN THE PARTIES WILL REFER THE QUESTION OF WHETHER THE PRODUCT
OR DELIVERABLE DOES OR DOES NOT CONFORM TO A MUTUALLY AGREEABLE INDEPENDENT
TESTING LABORATORY FOR A FINAL DETERMINATION.  THE DETERMINATION OF SUCH
INDEPENDENT TESTING LABORATORY WILL BE BINDING ON BOTH PARTIES FOR PURPOSES OF
PAYMENT UNDER THIS AGREEMENT AND THE PARTY AGAINST WHICH THE DETERMINATION IS
MADE WILL BEAR ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED TO OBTAIN SUCH
DETERMINATION.  NOTWITHSTANDING SUCH DETERMINATION, *** SHALL USE ITS BEST
EFFORTS TO REPLACE ANY PRODUCT OR DELIVERABLE RETURNED BY SUPERGEN WITHIN THE
SHORTEST POSSIBLE TIME.


7.3                               BATCH.  EACH BATCH OF PRODUCT MANUFACTURED BY
*** SHALL MEET THE APPLICABLE SPECIFICATIONS.  IF A DEVIATION FROM SUCH PRODUCT
SPECIFICATIONS OCCURS, THEN *** WILL PREPARE AND DELIVER TO SUPERGEN A DEVIATION
REPORT AND THE PARTIES WILL RESOLVE SUCH SITUATION IN ACCORDANCE WITH APPLICABLE
CGMP AND REGULATORY REQUIREMENTS.


7.4                               CERTIFICATES.  WITH RESPECT TO EACH DELIVERY
OF PRODUCT HEREUNDER, *** WILL PROVIDE SUPERGEN WITH A CERTIFICATE OF ANALYSIS
CERTIFYING THAT THE PRODUCT BEING DELIVERED WAS MANUFACTURED IN COMPLIANCE WITH
CGMP AND CONFORMS TO THE SPECIFICATIONS.


7.5                               SHIPPING DOCUMENTATION.  *** WILL ASSURE THAT
EACH PRODUCT DELIVERY INCLUDES COMMERCIALLY APPROPRIATE SHIPPING DOCUMENTATION
(INCLUDING BILLS OF LADING), WHICH WILL, AT A MINIMUM:


7.5.1                     DESCRIBE THE SHIPMENT AND STATE THE BATCH
IDENTIFICATION NUMBERS FOR THE SHIPMENT,


7.5.2                     STATE ANY ORDER NUMBER FOR THE SHIPMENT THAT HAS BEEN
PROVIDED BY SUPERGEN, AND


7.5.3                     SHOW THE DESTINATION TO WHICH SUCH SHIPMENT IS BEING
SENT.

In addition, *** will assure that each shipment is accompanied by a Material
Safety Data Sheet and samples (for identification testing) and such additional
documentation as SuperGen may reasonably require from time to time.


7.6                               SUPPORTING DATA.  AT SUPERGEN’S REQUEST, ***
WILL PROVIDE SUPERGEN WITH REASONABLE ACCESS TO ANY APPLICABLE SUPPORTING DATA
RELATING TO THE PRODUCT INFORMATION, DOCUMENTATION, AND WORK PERFORMED UNDER THE
DEVELOPMENT PROGRAM (INCLUDING BATCH RECORDS AND LABORATORY NOTEBOOKS).


7.7                               SAMPLE RETENTION.  *** WILL PROPERLY STORE AND
RETAIN REPRESENTATIVE SAMPLES (IDENTIFIED BY BATCH NUMBER) (COLLECTIVELY, THE
“RETAINED SAMPLES”) OF ALL PRODUCT AND ALL MATERIALS (EXCEPT WATER AND
COMPRESSED GASES) USED TO MANUFACTURE PRODUCT, IN EACH CASE IN CONDITIONS AND
FOR TIMES CONSISTENT WITH ALL APPLICABLE REGULATORY REQUIREMENTS, THE QUALITY
SYSTEMS AGREEMENT AND TO PERMIT APPROPRIATE OR REQUIRED INTERNAL AND REGULATORY
CHECKS AND REFERENCES.  *** WILL PROVIDE SUPERGEN WITH REASONABLE ACCESS TO AND

 

9

--------------------------------------------------------------------------------


 



PORTIONS OF THE RETAINED SAMPLES FOR TESTING, TROUBLE-SHOOTING AND OTHER
PURPOSES AS SUPERGEN MAY REASONABLY REQUIRE FROM TIME TO TIME.


7.8                               NO OTHER DISPOSITION.  EXCEPT AS EXPRESSLY
PERMITTED UNDER THIS AGREEMENT, *** WILL NOT DISPOSE OF ANY PRODUCT WITHOUT THE
ADVANCE WRITTEN APPROVAL OF SUPERGEN.  IF SUPERGEN APPROVES ANY SUCH DISPOSITION
OF PRODUCT, THEN *** WILL CARRY OUT SUCH DISPOSITION IN ACCORDANCE WITH
APPLICABLE REGULATORY REQUIREMENTS.


ARTICLE 8 - INSPECTIONS AND AUDITS


8.1                               INSPECTION BY QUALITY ASSURANCE.  SUPERGEN’S
QUALITY ASSURANCE PERSONNEL OR ITS AGENTS WILL HAVE THE RIGHT, UPON REASONABLE
ADVANCE NOTICE AND DURING REGULAR BUSINESS HOURS, TO INSPECT, OBSERVE AND AUDIT:


8.1.1                     THE MANUFACTURING FACILITY AND


8.1.2                     ANY OF ***’S MANUFACTURING AND QUALITY CONTROL RECORDS
AND OTHER DOCUMENTATION RELATING TO THE MANUFACTURING AND PROCESSING ACTIVITIES
(INCLUDING ANY INTERNAL QUALITY CONTROL AUDITS OR REVIEWS CONDUCTED BY ***) FOR
THE PRODUCT.

Such inspections, observations and audits shall be for the purpose of
ascertaining compliance with Regulatory Requirements, cGMPs, the Quality Systems
Agreement and this Agreement, reviewing correspondence, reports, filings and
other documents from or to Regulatory Authorities to the extent related to the
manufacturing and processing activities, approving all variances from applicable
requirements hereunder or under the Quality Systems Agreement, and evaluating
the implementation of all manufacturing and process changes pursuant to this
Agreement.  Any information obtained by SuperGen through such inspections and
audits shall be treated as Confidential Information of ***, provided that
SuperGen shall be permitted to disclose such information to Third Parties under
an obligation of confidentiality.  SuperGen will conduct such inspections and
audits in a manner designed to minimize disruption of ***’s business operations.


8.2                               NOTICE OF NON-COMPLIANCE.  IF SUPERGEN
REASONABLY DETERMINES DURING ANY INSPECTION OR AUDIT OF A MANUFACTURING FACILITY
OR OTHER FACILITY AT WHICH ANY OF THE MANUFACTURING OR PROCESSING ACTIVITIES ARE
PERFORMED, OR THE RECORDS BEING MAINTAINED BY *** IN CONNECTION WITH SUCH
MANUFACTURE (INCLUDING BATCH RECORDS), THAT *** IS NOT IN COMPLIANCE WITH
REGULATORY REQUIREMENTS, CGMPS, THE QUALITY SYSTEMS AGREEMENT OR THIS AGREEMENT,
THEN SUPERGEN WILL GIVE *** A WRITTEN NOTICE DETAILING THE SUSPECTED
NON-COMPLIANCE.  WHEN *** RECEIVES ANY SUCH NOTICE FROM SUPERGEN, *** WILL
PROVIDE SUPERGEN WITH A CORRECTIVE ACTION PLAN WITHIN THIRTY (30) DAYS AND THEN,
AS SOON AS REASONABLY PRACTICABLE, REMEDY OR CAUSE TO BE REMEDIED ANY ACTUAL
NON-COMPLIANCE, AT ***’S EXPENSE, IN ACCORDANCE WITH A MUTUALLY AGREED
SCHEDULE.  *** WILL PROVIDE SUPERGEN WITH REASONABLE DOCUMENTARY AND OTHER
EVIDENCE OF SUCH CORRECTION.  SUPERGEN WILL THEN HAVE THE RIGHT TO RE-INSPECT
AND RE-AUDIT SUCH MANUFACTURING FACILITY OR OTHER FACILITY, OR THE RECORDS BEING
MAINTAINED BY *** IN CONNECTION WITH SUCH MANUFACTURE, UPON REASONABLE NOTICE
AND DURING REGULAR BUSINESS HOURS TO DETERMINE WHETHER *** HAS REMEDIED OR
CAUSED TO BE REMEDIED SUCH NON-COMPLIANCE.


8.3                               RECORDS.  *** WILL MAINTAIN COMPLETE AND
ACCURATE RECORDS (INCLUDING FILES, CERTIFICATES AND AUTHORIZATIONS) NECESSARY TO
EVIDENCE COMPLIANCE WITH ALL APPLICABLE LAWS AND OTHER REQUIREMENTS OF
APPLICABLE GOVERNMENTAL AUTHORITIES RELATING TO THE DEVELOPMENT

 

10

--------------------------------------------------------------------------------


 



PROGRAM OR MANUFACTURE OF PRODUCT, INCLUDING ALL VALIDATION DATA, STABILITY
TESTING DATA, DEVELOPMENT REPORTS, BATCH RECORDS, QUALITY CONTROL AND LABORATORY
TESTING, AND ANY OTHER DATA REQUIRED UNDER CGMPS AND OTHER REGULATORY
REQUIREMENTS.  *** WILL PROVIDE SUPERGEN WITH SUCH RECORDS PROMPTLY UPON
SUPERGEN’S REQUEST.  *** WILL ALSO MAINTAIN RECORDS WITH RESPECT TO ITS
OBLIGATIONS AND PERFORMANCE UNDER THIS AGREEMENT.  ALL SUCH RECORDS, AND ALL
SAMPLES REQUIRED TO BE MAINTAINED UNDER THIS AGREEMENT, SHALL BE MAINTAINED FOR
A PERIOD OF NOT LESS THAN FIVE (5) YEARS FROM THE DATE OF EXPIRATION OF PRODUCT
PRODUCED FROM EACH BATCH OF PRODUCT TO WHICH THOSE RECORDS AND SAMPLES PERTAIN
(OR, IF LONGER, FOR A PERIOD OF ONE (1) YEAR AFTER THE FINAL RESOLUTION OF ANY
DISPUTE TO WHICH SUCH RECORDS OR SAMPLES ARE RELEVANT), OR SUCH LONGER PERIOD AS
MAY BE REQUIRED BY REGULATORY REQUIREMENTS.  IF AND WHEN *** OPTS TO DISPOSE OF
RECORDS OR SAMPLES GENERATED IN CONJUNCTION WITH THIS AGREEMENT, IT WILL FIRST
OFFER TO TRANSFER SUCH RECORDS TO SUPERGEN OR ITS DESIGNEE AT SUPERGEN’S
EXPENSE.


ARTICLE 9 - REGULATORY MATTERS


9.1                               PERMITS.  *** WILL MAINTAIN IN GOOD ORDER, AT
ITS SOLE COST AND EXPENSE, SUCH CURRENT GOVERNMENTAL REGISTRATIONS, PERMITS AND
LICENSES AS ARE REQUIRED BY GOVERNMENTAL AUTHORITIES AND ALL APPLICABLE LAWS IN
ORDER FOR *** TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  *** WILL
MAKE COPIES OF REGISTRATIONS AND ALL RELATED DOCUMENTS AVAILABLE TO SUPERGEN AND
ITS DESIGNEES FOR INSPECTION, UPON REASONABLE REQUEST FROM SUPERGEN.


9.2                               REGULATORY COMMUNICATIONS AND CORRESPONDENCE. 
*** WILL PROMPTLY NOTIFY SUPERGEN OF ALL COMMUNICATIONS FROM AND TO THE FDA OR
OTHER REGULATORY AUTHORITIES THAT MAY IMPACT OR CHANGE THE MANUFACTURING OR
PROCESSING ACTIVITIES PERFORMED BY ***, OR AFFECT THE ABILITY OF *** TO COMPLY
WITH ITS OBLIGATIONS UNDER THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, ***
WILL NOTIFY SUPERGEN OF ANY WRITTEN OR ORAL INQUIRIES, NOTIFICATIONS OR
INSPECTION ACTIVITIES BY ANY REGULATORY AUTHORITY IN REGARD TO THE PRODUCT OR
THE MANUFACTURING FACILITY WITHIN FIVE (5) DAYS OF *** OBTAINING KNOWLEDGE OF
SUCH INQUIRIES, NOTIFICATIONS OR INSPECTION ACTIVITIES.  MOREOVER, *** WILL
FURNISH TO SUPERGEN COPIES OF ALL INSPECTION REPORTS AND RELATED CORRESPONDENCE
OF SUCH REGULATORY AUTHORITY RELATED TO OR WHICH MIGHT REASONABLY AFFECT THE
PRODUCT OR THE PERFORMANCE OF ANY MANUFACTURING OR PROCESSING ACTIVITIES
HEREUNDER (INCLUDING ANY FDA FORM 483 OR OTHER INSPECTION REPORTS, WARNING
LETTERS, CITATIONS, INDICTMENTS, CLAIMS, LAWSUITS OR PROCEEDINGS ISSUED OR
INSTITUTED AGAINST ***, OR OF ANY REVOCATION OF ANY LICENSE OR PERMIT ISSUED TO
***) AND WHEN SUCH REPORTS AND CORRESPONDENCE BECOME AVAILABLE TO ***, BUT IN
ANY EVENT WITHIN FIVE (5) DAYS AFTER OBTAINING KNOWLEDGE OF SUCH INQUIRIES,
NOTIFICATIONS OR INSPECTION ACTIVITIES.  *** WILL DISCUSS WITH SUPERGEN ANY
REGULATORY AUTHORITY COMMENTS DIRECTLY RELATED TO AND AFFECTING THE PRODUCT OR
***’S PERFORMANCE OF ANY MANUFACTURING OR PROCESSING ACTIVITIES HEREUNDER, AND
BEFORE *** SUBMITS A FINAL RESPONSE TO SUCH COMMENTS, *** WILL GIVE SUPERGEN NO
FEWER THAN FIVE (5) DAYS TO COMMENT ON ITS PROPOSED RESPONSE TO SUCH COMMENTS,
AND ANY RESULTANT SUPERGEN COMMENTS WILL BE INCORPORATED TO THE RESPONSE, IF
REASONABLY POSSIBLE.  *** WILL PROMPTLY RECTIFY OR RESOLVE ANY DEFICIENCIES
NOTED BY A REGULATORY AUTHORITY IN A REPORT OR CORRESPONDENCE ISSUED TO *** THAT
RELATE TO PERFORMANCE OF ANY OF THE MANUFACTURING OR PROCESSING ACTIVITIES UNDER
THIS AGREEMENT.


9.3                               PRE-APPROVAL INSPECTIONS.  *** WILL PREPARE
FOR AND BE RESPONSIBLE FOR PRODUCT PRE-APPROVAL INSPECTIONS AS REQUIRED BY
REGULATORY REQUIREMENTS.  *** WILL BE RESPONSIBLE FOR ENSURING THAT ***’S
MANUFACTURING FACILITY AND PRODUCT-RELATED EQUIPMENT, PROCESSES, TEST METHODS
AND REPORTS ARE PREPARED AND/OR QUALIFIED FOR SUCH PRE-APPROVAL INSPECTIONS, AS

 

11

--------------------------------------------------------------------------------


 



DETERMINED IN GOOD FAITH BY SUPERGEN’S QUALITY ASSURANCE AUDIT TEAM (“PAI
READY”) IN A TIME FRAME CONSISTENT WITH SUPERGEN’S PRODUCT-RELATED REGULATORY
STRATEGY AND CONSISTENT WITH REASONABLE TIMELINES AGREED BY THE PARTIES. 
SUPERGEN WILL COOPERATE WITH *** TO ACHIEVE PAI READINESS BY SUCH DATE.  UNTIL
*** IS PAI READY, PROCESS VALIDATION WILL NOT COMMENCE.  THIS COOPERATION WILL
INCLUDE THE PERFORMANCE OF PERIODIC INSPECTIONS TO EVALUATE PROGRESS TOWARDS PAI
READINESS AND THE REPORTING TO *** OF ALL DEFICIENCIES IDENTIFIED DURING SUCH
INSPECTIONS.  IN TURN, *** WILL REMEDY ALL DEFICIENCIES, WHETHER OR NOT SUCH
DEFICIENCIES ARE IDENTIFIED BY A SUPERGEN INSPECTION, AND WILL COMPLY WITH ALL
NECESSARY REGULATORY REQUIREMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IF *** FAILS ANY PRE-APPROVAL INSPECTION BY ANY REGULATORY
AUTHORITY WITH RESPECT TO PRODUCT, THEN *** WILL STOP ALL MANUFACTURING AND
PROCESSING ACTIVITIES HEREUNDER (TO THE EXTENT UNDER SUCH REGULATORY AUTHORITY’S
JURISDICTION) UNLESS AND UNTIL ALL PROBLEMS AND ISSUES IDENTIFIED BY SUCH
REGULATORY AUTHORITY HAVE BEEN CORRECTED TO THE SATISFACTION OF SUCH REGULATORY
AUTHORITY.


9.4                               PROCESS VALIDATION.  AFTER SUPERGEN AND ***
DETERMINE IN COLLABORATION THAT *** IS PAI READY IN ACCORDANCE WITH SECTION 9.3,
*** WILL COMPLETE PROTOCOLS FOR VALIDATION OF THE PRODUCT MANUFACTURING
PROCESSES, CLEANING PROCESSES, AND OTHER PROCESSES AND ACTIVITIES AS REQUIRED BY
CGMPS AND ANY OTHER APPLICABLE REGULATORY REQUIREMENTS.  SUPERGEN WILL REVIEW
AND APPROVE SUCH PROTOCOLS IN A TIMELY MANNER.  *** WILL COMPLETE SUCH PROCESS
VALIDATION WITHIN A TIMEFRAME CONSISTENT WITH SUPERGEN’S PRODUCT-RELATED
REGULATORY STRATEGY AND CONSISTENT WITH REASONABLE DEVELOPMENT TIMELINES
MUTUALLY AGREED BY THE PARTIES AND UPON COMPLETION, SHALL PROVIDE A VALIDATION
REPORT TO SUPERGEN FOR APPROVAL.  *** WILL ROUTINELY ASSEMBLE AND RETAIN ANY
REQUIRED VALIDATION/QUALIFICATION DOCUMENTS AND VALIDATION SUMMARY REPORTS
PERTAINING TO THE MANUFACTURING AND PROCESSING ACTIVITIES HEREUNDER IN
ACCORDANCE WITH SECTION 8.3.  *** WILL SUBMIT COPIES OF SUCH DOCUMENTS AND
REPORTS TO SUPERGEN FOR APPROVAL.


9.5                               NOTIFICATION OF CHANGES TO THE MANUFACTURING
PROCESS.  *** WILL NOTIFY SUPERGEN IN WRITING AND PROVIDE SUPERGEN THE RIGHT TO
REVIEW AND REASONABLY APPROVE BEFORE SUBMITTING ANY DOCUMENTATION TO ANY
REGULATORY AUTHORITY REGARDING ANY MANUFACTURING PROCESS CHANGES APPROVED BY
SUPERGEN PURSUANT TO SECTION 3.9 ABOVE.  UPON REASONABLE NOTICE, SUPERGEN WILL
BE PERMITTED TO REVIEW ALL DOCUMENTATION PROPOSED TO BE FILED WITH ANY
REGULATORY AUTHORITY REGARDING SUCH CHANGES.  WITHIN FIFTEEN (15) DAYS AFTER
RECEIVING SUCH DOCUMENTATION, SUPERGEN WILL PROVIDE *** WITH COMMENTS, WHICH
COMMENTS WILL BE FULLY CONSIDERED IN GOOD FAITH BY *** FOR INCORPORATION INTO
THE DOCUMENTATION PRIOR TO FILING IT WITH ANY REGULATORY AUTHORITY.  *** WILL
OBTAIN SUPERGEN’S WRITTEN APPROVAL PRIOR TO SUBMITTING ANY SUCH DOCUMENTATION.


9.6                               COOPERATION IN OBTAINING GOVERNMENT
APPROVALS.  *** WILL REASONABLY ASSIST SUPERGEN, AT SUPERGEN’S REQUEST, TO
SECURE AND MAINTAIN GOVERNMENTAL APPROVALS FOR THE PRODUCT AND WILL PARTICIPATE
AS IS REASONABLY NECESSARY AND AS MAY BE REQUESTED IN RESOLVING THE CONCERNS OF
ANY REGULATORY AUTHORITY ARISING WITH RESPECT TO THE MANUFACTURE OF PRODUCT FOR
SUPERGEN.  WITHOUT LIMITING THE FOREGOING, *** WILL PRODUCE STABILITY BATCHES
AND VALIDATION BATCHES AND PERFORM TESTING AS IS NECESSARY FOR SUPERGEN TO
RECEIVE APPROVALS FOR PRODUCT FROM REGULATORY AUTHORITIES.


9.7                               ACCIDENT REPORTS.  EACH PARTY WILL REPORT TO
THE OTHER AS SOON AS POSSIBLE ALL MATERIAL ACCIDENTS RELATED TO THE MANUFACTURE,
HANDLING, USE OR STORAGE OF ANY MATERIALS OR PRODUCT, INCLUDING:

 

12

--------------------------------------------------------------------------------


 


9.7.1                     ACCIDENTS RESULTING IN SIGNIFICANT PERSONAL INJURY
REQUIRING MORE THAN FIRST AID TREATMENT,


9.7.2                     ACCIDENTS RESULTING IN CHRONIC ILLNESS OR LOSS OF
CONSCIOUSNESS,


9.7.3                     ACCIDENTS RESULTING IN MATERIAL PROPERTY DAMAGE,


9.7.4                     ACCIDENTS RESULTING IN MATERIAL ENVIRONMENTAL RELEASE,
AND


9.7.5                     ACCIDENTS THAT RESULT IN REGULATORY, SAFETY, HEALTH OR
ENVIRONMENTAL AUDITS.


9.8                               SUPERGEN ACCESS TO MANUFACTURING DATA AND
DOCUMENTATION.  SUPERGEN SHALL HAVE FULL ACCESS TO AND THE RIGHT TO USE AND
REFERENCE ANY REGULATORY FILINGS, CORRESPONDENCE, VALIDATION DOCUMENTATION,
BATCH RECORDS, REPORTS, ANALYSES, AND ANY OTHER INFORMATION AND DOCUMENTATION IN
***’S POSSESSION OR CONTROL RELATED TO THE MANUFACTURING ACTIVITIES CONDUCTED BY
*** HEREUNDER, OR THAT ARE NECESSARY OR USEFUL FOR SUPERGEN TO APPLY FOR, OBTAIN
AND THEREAFTER MAINTAIN REGULATORY FILINGS FOR THE PRODUCT, INCLUDING
INFORMATION RELATING TO THE MANUFACTURING FACILITY, PROCESS, METHODOLOGY OR
COMPONENTS USED IN THE MANUFACTURE OF THE PRODUCT OR OTHER SUCH INFORMATION
REQUIRED TO BE SUBMITTED TO THE FDA (OR ITS FOREIGN EQUIVALENT) IN THE FORM OF A
MARKETING APPLICATION.  WITHOUT LIMITING THE FOREGOING, *** AGREES TO
IMMEDIATELY INFORM SUPERGEN WHEN ANY SUCH INFORMATION IS NO LONGER CURRENT AND
REFLECTIVE OF CURRENT MANUFACTURING PRACTICES, PROCEDURES OR THE SPECIFICATIONS
AND TO PROMPTLY PROVIDE UPDATED INFORMATION TO SUPERGEN.


ARTICLE 10 - RECALLS


10.1                        NOTIFICATION.  EACH PARTY WILL KEEP THE OTHER PARTY
FULLY INFORMED OF ANY NOTIFICATION, OR OTHER INFORMATION OF WHICH IT HAS ACTUAL
KNOWLEDGE, WHICH MIGHT RESULT IN THE RECALL (AS DEFINED BELOW) OR SEIZURE OF THE
PRODUCT.


10.2                        ***’S RECALL OR WITHDRAWAL SUGGESTION.  IF ***
INDEPENDENTLY BELIEVES THAT A PRODUCT RECALL OR PRODUCT WITHDRAWAL MAY BE
NECESSARY OR APPROPRIATE, *** WILL SO NOTIFY SUPERGEN OF ***’S CONCLUSION WITHIN
TWENTY-FOUR (24) HOURS AND THE PARTIES WILL COOPERATE WITH EACH OTHER TO
ASCERTAIN THE NECESSITY AND NATURE OF SUCH ACTION.


10.3                        RECALL DETERMINATION BY SUPERGEN.  PROMPTLY AFTER
SUPERGEN DETERMINES THAT A RECALL OR PRODUCT WITHDRAWAL IS NECESSARY, AND BEFORE
SUPERGEN NOTIFIES A REGULATORY AUTHORITY OF A PRODUCT WITHDRAWAL OR PRODUCT
RECALL, SUPERGEN WILL NOTIFY *** OF SUPERGEN’S DETERMINATION AND THE BASIS
THEREFOR.  *** WILL ASSIST SUPERGEN, AT SUPERGEN’S REASONABLE REQUEST, IN ITS
INVESTIGATION TO DETERMINE THE CAUSE AND EXTENT OF THE PROBLEM.


10.4                        SUPERGEN DISCRETION.  SUPERGEN WILL BE SOLELY
RESPONSIBLE FOR MAKING THE FINAL DECISION WHETHER PRODUCT IS WITHDRAWN OR
RECALLED.  SUPERGEN WILL BE SOLELY RESPONSIBLE FOR ANY RESULTING PRODUCT
LIABILITY CLAIMS, EXCEPT TO THE EXTENT SUCH PRODUCT LIABILITY CLAIMS ARE
ATTRIBUTABLE TO ***’S OR ANY OF ITS SUBCONTRACTORS’ NEGLIGENCE, RECKLESSNESS OR
INTENTIONAL WRONGDOING, IN WHICH CASE *** WILL BE RESPONSIBLE FOR SUCH PRODUCT
LIABILITY CLAIMS.


10.5                        RESPONSIBILITY FOR EXPENSES OF RECALL.  IF ANY
GOVERNMENTAL AUTHORITY WITHDRAWS ITS APPROVAL TO SELL THE PRODUCT OR ISSUES A
DIRECTIVE OR REQUEST THAT ALL OR SPECIFIED QUANTITIES

 

13

--------------------------------------------------------------------------------


 



OF THE PRODUCT BE RECALLED FOR PRODUCT SAFETY REASONS OR SUPERGEN REASONABLY
DETERMINES THAT ALL OR SPECIFIED QUANTITIES OF THE PRODUCT SHOULD BE RECALLED,
THEN SUPERGEN WILL PAY ALL COSTS, INCLUDING ***’S REASONABLE OUT-OF-POCKET
EXPENSES, ASSOCIATED WITH THE RECALL, EXCEPT TO THE EXTENT SUCH RECALL IS
ATTRIBUTABLE SOLELY TO ***’S OR ANY OF ITS SUBCONTRACTORS’ NEGLIGENCE,
RECKLESSNESS OR INTENTIONAL WRONGDOING, IN WHICH CASE:


10.5.1              *** WILL BE RESPONSIBLE FOR ALL SUCH COSTS,


10.5.2              SUPERGEN WILL HAVE THE RIGHT TO CANCEL ANY PRODUCT PURCHASE
ORDERS ALREADY SUBMITTED, AND


10.5.3              SUPERGEN WILL HAVE NO OBLIGATIONS OR LIABILITIES WITH
RESPECT TO ANY PRODUCT NOT YET SHIPPED TO SUPERGEN OR FOR ANY MATERIALS USED OR
ORDERED IN ANTICIPATION OF FULFILLING ANY SUCH PRODUCT PURCHASE ORDERS.


10.6                        DEFINITION OF RECALL.  FOR PURPOSES OF THIS
ARTICLE 10, THE TERM “RECALL” MEANS ANY ACTION BY SUPERGEN, OR ANY AFFILIATE OR
SUBSIDIARY OF SUPERGEN, TO RECOVER TITLE TO OR POSSESSION OF PRODUCT SOLD OR
SHIPPED TO THIRD PARTIES.


ARTICLE 11 - PUBLICITY AND CONFIDENTIALITY


11.1                        PUBLICITY.  EXCEPT AS REQUIRED BY LAW OR THE
STANDARDS OF ANY SECURITIES REGULATORY AUTHORITY, INCLUDING, WITHOUT LIMITATION,
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, NYSE AND NASDAQ, NEITHER
*** NOR SUPERGEN WILL MAKE ANY OFFICIAL PRESS RELEASE, ANNOUNCEMENT OR OTHER
FORMAL PUBLICITY RELATING TO THE TERMS OF THIS AGREEMENT OR TRANSACTIONS THAT
ARE THE SUBJECT OF THIS AGREEMENT WITHOUT FIRST OBTAINING IN EACH CASE THE PRIOR
WRITTEN CONSENT OF SUPERGEN OR ***, RESPECTIVELY (WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD).  IF EITHER PARTY IS REQUIRED TO FILE THIS AGREEMENT WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANOTHER APPLICABLE
SECURITIES REGULATORY AUTHORITY, THEN THAT PARTY WILL SEEK CONFIDENTIAL
TREATMENT FOR ANY PROVISIONS OF THIS AGREEMENT THAT EITHER PARTY BELIEVES WOULD
DISCLOSE TRADE SECRETS, CONFIDENTIAL COMMERCIAL OR FINANCIAL INFORMATION AND
THEREBY IMPAIR THE VALUE OF THE CONTRACTUAL RIGHTS REPRESENTED BY THIS AGREEMENT
OR PROVIDE DETAILED COMMERCIAL AND FINANCIAL INFORMATION TO COMPETITORS OR OTHER
PERSONS.  EXCEPT AS REQUIRED BY LAW OR THE STANDARDS OF ANY SECURITIES
REGULATORY AUTHORITY, *** AND SUPERGEN MAY NOT USE THE NAME OR TRADEMARKS OF
SUPERGEN OR ***, RESPECTIVELY, OR ANY DIRECTOR, OFFICER OR EMPLOYEE THEREOF OR
ANY ADAPTATION THEREOF WITHOUT THE PRIOR WRITTEN APPROVAL OF SUPERGEN OR ***,
RESPECTIVELY.


11.2                        PUBLICATIONS.  *** WILL SEND TO SUPERGEN FOR ITS
APPROVAL, AT LEAST SIXTY (60) DAYS BEFORE IT IS FILED OR SUBMITTED, ANY
PUBLICATION OR ABSTRACT RESULTING FROM THIS AGREEMENT.  THE AUTHORSHIP ON ANY
PUBLICATION OR ABSTRACT SHALL BE DETERMINED BY AGREEMENT OF THE PARTIES OR AS
DEEMED SCIENTIFICALLY APPROPRIATE.  ANY PUBLICATION RESULTING FROM THIS
AGREEMENT WILL BE DELAYED OR PROHIBITED IF, IN EITHER PARTY’S REASONABLE
OPINION, DELAY OR PROHIBITION IS REQUIRED IN ORDER TO FILE OR PROCURE PATENT
APPLICATION OR RIGHTS PROTECTION IN RESPECT OF ANY INVENTION OR DISCOVERY
ARISING FROM THIS AGREEMENT.


11.3                        CONFIDENTIAL INFORMATION.  IN CARRYING OUT THE
DEVELOPMENT PROGRAM BOTH PARTIES ARE LIKELY TO NEED TO DISCLOSE TO THE OTHER
INFORMATION OF A BUSINESS OR TECHNICAL NATURE, WHICH IS PROPRIETARY AND
CONFIDENTIAL TO THE PARTY DISCLOSING IT (“CONFIDENTIAL INFORMATION”).  FOR
PURPOSES OF THIS AGREEMENT, CONFIDENTIAL INFORMATION SHALL INCLUDE ANY
PROPRIETARY

 

14

--------------------------------------------------------------------------------


 



INFORMATION, TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW, INCLUDING, BUT NOT
LIMITED TO, RESEARCH, PRODUCT PLANS, PRODUCTS, SERVICES, CUSTOMERS, CUSTOMER
LISTS, MARKETS, SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS,
TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION INFORMATION,
MARKETING, FINANCES OR OTHER BUSINESS INFORMATION DISCLOSED BY A PARTY TO THE
OTHER PARTY EITHER DIRECTLY OR INDIRECTLY IN WRITING, ORALLY OR BY DRAWINGS OR
INSPECTION OF PARTS OR EQUIPMENT.


11.4                        FORM OF DISCLOSURE.  A PARTY (A “DISCLOSING PARTY”)
MAY DISCLOSE CONFIDENTIAL INFORMATION TO THE OTHER PARTY (THE “RECEIVING PARTY”)
IN WRITTEN OR TANGIBLE FORM, ORALLY, OR BY OTHER MEDIA.  THE METHOD BY WHICH THE
DISCLOSING PARTY CHOOSES TO DISCLOSE INFORMATION TO THE RECEIVING PARTY WILL
NOT, HOWEVER, AFFECT WHETHER SUCH INFORMATION IS OR IS NOT CONFIDENTIAL
INFORMATION.  A DISCLOSING PARTY WILL USE REASONABLE EFFORTS TO NOTIFY THE
RECEIVING PARTY WHICH OF THE INFORMATION THE DISCLOSING PARTY DISCLOSES UNDER
THIS AGREEMENT CONSTITUTES CONFIDENTIAL INFORMATION.  SUCH EFFORTS WILL INCLUDE
PLACING CONFIDENTIALITY LEGENDS AND OTHER WRITTEN NOTICES ON THE CONFIDENTIAL
INFORMATION AND SUCH OTHER MEANS OF NOTIFICATION AS WILL PROVIDE THE RECEIVING
PARTY WITH FAIR AND SEASONABLE NOTICE OF THE CONFIDENTIAL NATURE OF SUCH
CONFIDENTIAL INFORMATION.


11.5                        OBLIGATIONS.  EACH PARTY AS A RECEIVING PARTY
ACKNOWLEDGES THAT THE OTHER PARTY’S CONFIDENTIAL INFORMATION IS THE PROPERTY OF
THE DISCLOSING PARTY AND IS TREATED BY THE DISCLOSING PARTY AS CONFIDENTIAL
BUSINESS INFORMATION.  A RECEIVING PARTY SHALL:


11.5.1              USE SUCH CONFIDENTIAL INFORMATION ONLY FOR THE PURPOSES
CONTEMPLATED BY THIS AGREEMENT,


11.5.2              TREAT SUCH CONFIDENTIAL INFORMATION AS CONFIDENTIAL AND
PROTECT THE SAME IN THE SAME MANNER AND WITH THE SAME DEGREE OF CARE THE
RECEIVING PARTY PROTECTS ITS OWN TRADE SECRETS AND OTHER CONFIDENTIAL BUSINESS
INFORMATION, AND


11.5.3              NOT DISCLOSE ANY OF THE CONFIDENTIAL INFORMATION TO ANY
OTHER PERSON OR ENTITY WITHOUT THE DISCLOSING PARTY’S WRITTEN PERMISSION, EXCEPT
ONLY TO THOSE OF ITS EMPLOYEES WHO NEED ACCESS TO THE CONFIDENTIAL INFORMATION
IN ORDER FOR THE RECEIVING PARTY TO ACCOMPLISH THE PURPOSE OF THIS AGREEMENT.


11.5.4              EXCEPT WITH RESPECT TO ANY CONFIDENTIAL INFORMATION TO WHICH
A PARTY HAS ONGOING RIGHTS, AT THE END OF THE TERM, IMMEDIATELY STOP USING
CONFIDENTIAL INFORMATION AND, IF THE DISCLOSING PARTY SO REQUESTS IN WRITING,
PROMPTLY RETURN TO THE DISCLOSING PARTY OR DESTROY ALL RECORDS (WHETHER IN
WRITTEN FORM OR OTHER MEDIA) CONTAINING CONFIDENTIAL INFORMATION.  (A RECEIVING
PARTY MAY, HOWEVER, RETAIN RECORDS THAT DEMONSTRATE THE RECEIVING PARTY’S FULL
COMPLIANCE WITH THIS AGREEMENT IF SUCH RETAINED RECORDS ARE USED ONLY FOR THAT
PURPOSE.)


11.6                        EXCEPTIONS.  NOTWITHSTANDING THE FOREGOING,
CONFIDENTIAL INFORMATION WILL NOT INCLUDE ANY INFORMATION THAT:


11.6.1              WAS ALREADY KNOWN BY THE RECEIVING PARTY WHEN THE DISCLOSING
PARTY DISCLOSED IT TO THE RECEIVING PARTY,


11.6.2              IS PUBLICLY KNOWN OR COMES INTO THE PUBLIC DOMAIN WITHOUT A
BREACH BY THE RECEIVING PARTY OF THE RECEIVING PARTY’S DUTIES UNDER THIS
AGREEMENT,

 

15

--------------------------------------------------------------------------------


 


11.6.3              IS SUBSEQUENTLY INDEPENDENTLY CONCEIVED OR DISCOVERED BY THE
RECEIVING PARTY OR ITS EMPLOYEES WITHOUT ACCESS TO OR USE OF THE CONFIDENTIAL
INFORMATION OF THE DISCLOSING PARTY,


11.6.4              IS SUBSEQUENTLY DISCLOSED TO THE RECEIVING PARTY BY ANOTHER
PERSON WHO IS NOT UNDER AN OBLIGATION OF CONFIDENCE TO THE DISCLOSING PARTY, OR


11.6.5              A RECEIVING PARTY MUST DISCLOSE UNDER A NON-APPEALABLE
DECREE OR OTHER ORDER OF A COURT OR OTHER GOVERNMENTAL AUTHORITY.

A Receiving Party will promptly notify the Disclosing Party if and when a
Receiving Party becomes aware of any fact or circumstance that might reasonably
be expected to cause any information that a Disclosing Party has identified as
Confidential Information to fall within the scope of categories of
Sections 11.6.1 through 11.6.5 above.


ARTICLE 12 - ***’S REPRESENTATIONS, WARRANTIES AND COVENANTS


12.1                        COMMERCIALLY REASONABLE EFFORTS.  *** REPRESENTS AND
WARRANTS TO SUPERGEN THAT *** WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
SUCCESSFULLY COMPLETE THE DEVELOPMENT PROGRAM ACCORDING TO THE DEVELOPMENT
PROGRAM SCHEDULE.  SUPERGEN ACKNOWLEDGES, HOWEVER, THAT SINCE THE SERVICES ARE
OF A DEVELOPMENTAL OR RESEARCH NATURE, THERE CAN BE NO GUARANTEE, AND *** HAS
GIVEN NO GUARANTEE, THAT THE DEVELOPMENT PROGRAM WILL BE SUCCESSFULLY COMPLETED,
OR SUCCESSFULLY COMPLETED WITHIN THE CONTEMPLATED TIME FRAME, DESPITE ***’S
COMMERCIALLY REASONABLE EFFORTS TO DO SO.


12.2                        PERFORMANCE STANDARDS.  *** REPRESENTS AND WARRANTS
TO SUPERGEN THAT *** WILL PERFORM ALL MANUFACTURING AND PROCESSING ACTIVITIES
HEREUNDER AND MAINTAIN THE MANUFACTURING FACILITY IN ACCORDANCE WITH CGMPS, THE
SPECIFICATIONS, THE QUALITY SYSTEMS AGREEMENT, ALL APPLICABLE REGULATORY
REQUIREMENTS AND OTHER REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY, AND SUCH
QUALITY ASSURANCE AND QUALITY CONTROL PRACTICES AS ARE STANDARD IN THE
PHARMACEUTICAL MANUFACTURING INDUSTRY.


12.3                        QUALIFIED PERSONNEL.  *** REPRESENTS AND WARRANTS TO
SUPERGEN THAT *** WILL ENGAGE AND EMPLOY PROFESSIONALLY QUALIFIED PERSONNEL TO
PERFORM THE SERVICES CONTEMPLATED UNDER THIS AGREEMENT.


12.4                        PRODUCT WARRANTY.  *** REPRESENTS AND WARRANTS TO
SUPERGEN THAT AT THE TIME OF DELIVERY, THE PRODUCT:


12.4.1              WILL CONFORM TO THE SPECIFICATIONS;


12.4.2              WILL HAVE BEEN MANUFACTURED IN COMPLIANCE WITH THE
REQUIREMENTS OF CGMP, INCLUDING BOTH 21 CFR PARTS 210 AND 211, AND ICH Q7A;


12.4.3              WILL HAVE BEEN MANUFACTURED IN COMPLIANCE WITH ALL
REGULATORY REQUIREMENTS;


12.4.4              WILL HAVE BEEN PACKAGED IN ACCORDANCE WITH SUPERGEN’S
SHIPPING GUIDELINES; AND

 

16

--------------------------------------------------------------------------------


 


12.4.5              WILL HAVE BEEN TRANSFERRED FREE AND CLEAR OF ANY LIENS OR
ENCUMBRANCES OF ANY KIND TO THE EXTENT ARISING THROUGH OR AS A RESULT OF THE
ACTS OR OMISSIONS OF ***, ITS AFFILIATES OR THEIR RESPECTIVE AGENTS.


12.5                        DISCLAIMER.  THE WARRANTIES PROVIDED IN THIS
ARTICLE 12 ARE THE ONLY WARRANTIES *** HAS GIVEN SUPERGEN CONCERNING THE
PRODUCT.  SUCH WARRANTIES ARE IN LIEU OF ALL OTHER REPRESENTATIONS, GUARANTEES,
OR OTHER WARRANTIES INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR INTENDED USE AND/OR INFRINGEMENT, THAT *** MIGHT HAVE GIVEN OR WHICH MIGHT
BE PROVIDED OR IMPLIED BY LAW OR COMMERCIAL PRACTICE, WHICH OTHER WARRANTIES ARE
HEREBY EXCLUDED.


ARTICLE 13 - MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Party represents, warrants and covenants to the other as follows:


13.1                        GOOD STANDING.  THE PARTY IS A CORPORATION VALIDLY
EXISTING AND IN GOOD STANDING WITH THE POWER TO OWN ALL OF ITS PROPERTIES AND
ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS CURRENTLY BEING CONDUCTED.


13.2                        POWER AND AUTHORIZATION.  THE PARTY HAS ALL
REQUISITE POWER AND AUTHORITY (CORPORATE AND OTHERWISE) TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE PARTY IS NOT
REQUIRED TO OBTAIN THE CONSENT OF ANY PERSON, INCLUDING, WITHOUT LIMITATION, THE
CONSENT OF ANY PARTY TO ANY CONTRACT TO WHICH IT IS A PARTY, IN CONNECTION WITH
EXECUTION AND DELIVERY OF THIS AGREEMENT AND PERFORMANCE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.


13.3                        NO CONFLICT.  THE PARTY’S EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER DO NOT AND WILL
NOT CONFLICT WITH OR RESULT IN A BREACH OF OR A DEFAULT UNDER ITS ORGANIZATIONAL
INSTRUMENTS OR ANY OTHER AGREEMENT, INSTRUMENT, ORDER, LAW OR REGULATION
APPLICABLE TO IT OR BY WHICH IT MAY BE BOUND.


13.4                        ENFORCEABILITY.  THE PARTY’S EXECUTION AND DELIVERY
OF THIS AGREEMENT AND PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT DO NOT
AND SHALL NOT (A) CONFLICT WITH, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT
UNDER (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE
A DEFAULT UNDER), ACCELERATE THE PERFORMANCE REQUIRED BY, RESULT IN THE CREATION
OF ANY LIEN UPON ANY OF ITS PROPERTIES OR ASSETS UNDER, OR CREATE IN ANY PARTY
THE RIGHT TO ACCELERATE, TERMINATE, MODIFY OR CANCEL, OR REQUIRE ANY NOTICE
UNDER, ANY CONTRACT TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR
ASSETS ARE BOUND, OR (B) TO THE BEST OF ITS KNOWLEDGE, VIOLATE ANY APPLICABLE
LAW OR JUDGMENT CURRENTLY IN EFFECT TO WHICH IT IS SUBJECT.


13.5                        COMPLIANCE WITH APPLICABLE LAWS.  THE PARTY WILL
COMPLY WITH APPLICABLE FEDERAL, STATE AND LOCAL LAWS IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT.


13.6                        NO VIOLATIONS.  NEITHER IT NOR ANY OF ITS AGENTS,
SUBCONTRACTORS OR OTHER REPRESENTATIVES, NOR ANY OF THEIR RESPECTIVE AFFILIATES,
NOR ANY MEMBERS OF THEIR RESPECTIVE STAFFS, ARE, NOR WILL THEY BE, AT THE TIME
OF PERFORMANCE OF ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT,

 

17

--------------------------------------------------------------------------------


 

(A)                              DISQUALIFIED OR DEBARRED BY THE FDA OR ANY
OTHER REGULATORY AUTHORITY FOR ANY PURPOSE PURSUANT TO 21 U.S.C. § 355A OR ANY
FOREIGN COUNTERPARTS THEREOF; OR

(B)                                CHARGED WITH OR CONVICTED UNDER UNITED STATES
FEDERAL LAW, OR FOREIGN COUNTERPARTS THEREOF, FOR CONDUCT RELATING TO THE
DEVELOPMENT OR APPROVAL OF, OR OTHERWISE RELATING TO THE REGULATION OF, ANY DRUG
PRODUCT UNDER THE GENERIC DRUG ENFORCEMENT ACT OF 1992 OR ANY OTHER RELEVANT
STATUTE, LAW OR REGULATION.


13.7                        FULL RIGHTS.  IT OWNS OR POSSESSES ADEQUATE LICENSES
OR OTHER RIGHTS NECESSARY TO ENTER INTO THIS AGREEMENT, AND ITS FULFILLMENT OF
ITS OBLIGATIONS HEREUNDER WILL NOT VIOLATE THE RIGHTS OF ANY THIRD PARTY.


13.8                        SAFETY CLAIMS.  EACH PARTY WILL PROMPTLY NOTIFY THE
OTHER OF ANY INFORMATION OR NOTICE IT OR THEY ARE OR BECOME AWARE OF CONCERNING
THE SAFETY CLAIMS OF ANY PRODUCT, INCLUDING ANY THREATENED OR PENDING ACTION BY
ANY REGULATORY AUTHORITY.  (SUPERGEN WILL BE SOLELY RESPONSIBLE FOR HANDLING ALL
COMPLAINTS AND COMMUNICATIONS FROM REGULATORY AUTHORITIES WITH RESPECT TO THE
PRODUCT AND *** WILL COOPERATE IN RESOLVING SUCH COMPLAINTS AND RESPONDING TO
SUCH COMMUNICATIONS TO THE EXTENT THEY PERTAIN TO PRODUCT AND ARE REASONABLY
REQUESTED BY SUPERGEN IN CONNECTION THEREWITH.)


ARTICLE 14 - INDEMNIFICATION.


14.1                        INDEMNIFICATION BY ***.  *** WILL INDEMNIFY
SUPERGEN, ALL SUPERGEN SERVICE PROVIDERS AND SUBCONTRACTORS, EACH AFFILIATE OF
THE FOREGOING, AND THE HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS OF ANY OF THE
FOREGOING, AGAINST THE FOLLOWING:


14.1.1              INDEMNIFIABLE LOSSES ARISING OUT OF A MATERIAL BREACH BY ***
OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ANY EXHIBITS HERETO);


14.1.2              INDEMNIFIABLE LOSSES ARISING OUT OF A BREACH OF ANY
REPRESENTATION OR WARRANTY OF *** CONTAINED IN ARTICLE 12 OR ARTICLE 13 OF THIS
AGREEMENT;


14.1.3              INDEMNIFIABLE LOSSES ARISING FROM ***’S MANUFACTURING AND
PROCESSING ACTIVITIES; AND


14.1.4              INDEMNIFIABLE LOSSES ARISING FROM ***’S HANDLING,
ACCUMULATION, LABELING, PACKAGING, STORING, TRANSPORT OR DISPOSAL OF WASTES;

but only if and to the extent any such Indemnifiable Losses were proximately
caused by ***’s gross negligence, recklessness or intentional wrongdoing
provided, however, that *** shall have no liability to SuperGen for any such
Indemnifiable Losses to the extent that such Indemnifiable Losses were caused
by: (x) the gross negligence, recklessness or willful misconduct of SuperGen or
any Person for whose actions or omissions SuperGen is legally liable; or (y) a
breach by SuperGen of its representations and/or warranties contained in
Article 13 of this Agreement or a material breach by SuperGen of its obligations
under this Agreement.


14.2                        INDEMNIFICATION BY SUPERGEN.  SUPERGEN WILL
INDEMNIFY ***, ALL *** SERVICE PROVIDERS AND SUBCONTRACTORS, EACH AFFILIATE OF
THE FOREGOING, AND THE HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS OF ANY OF THE
FOREGOING, AGAINST THE FOLLOWING:

 

18

--------------------------------------------------------------------------------


 


14.2.1              INDEMNIFIABLE LOSSES ARISING OUT OF A MATERIAL BREACH BY
SUPERGEN OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ANY EXHIBITS
HERETO);


14.2.2              INDEMNIFIABLE LOSSES ARISING OUT OF A BREACH OF ANY
REPRESENTATION OR WARRANTY OF SUPERGEN CONTAINED IN ARTICLE 13 OF THIS
AGREEMENT; AND


14.2.3              INDEMNIFIABLE LOSSES ARISING OUT OF THE SALE, PROMOTION,
DISTRIBUTION, OR USE OF THE SUPERGEN PRODUCT;

but only if and to the extent any such Indemnifiable Losses were proximately
caused by SuperGen’s gross negligence, recklessness or intentional wrongdoing
provided, however, that SuperGen shall have no liability to *** for any such
Indemnifiable Losses to the extent that such Indemnifiable Losses were caused
by: (x) the gross negligence, recklessness or willful misconduct of *** or any
Person for whose actions or omissions *** is legally liable, or (y) a breach by
*** of its representations and/or warranties contained in Article 12 or
Article 13 of this Agreement or a material breach by *** of its obligations
under this Agreement.


14.3                        PROCEDURES RELATING TO INDEMNIFICATION.  IN ORDER TO
BE ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE 14 IN CONNECTION WITH A CLAIM
MADE OR LITIGATION INITIATED BY ANY THIRD PARTY AGAINST ANY OTHER PERSON WITH
RESPECT TO WHICH THAT OTHER PERSON (A “CLAIMANT”) IS ENTITLED TO INDEMNIFICATION
PURSUANT TO THIS ARTICLE 14 (ANY SUCH CLAIM, A “THIRD PARTY CLAIM”), THAT
CLAIMANT MUST DO THE FOLLOWING:


14.3.1              NOTIFY THE PERSON OR PERSONS OBLIGATED TO INDEMNIFY IT (THE
“INDEMNITOR”) IN WRITING, AND IN REASONABLE DETAIL, OF THAT THIRD PARTY CLAIM AS
SOON AS POSSIBLE BUT IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER RECEIPT OF
NOTICE OF THAT THIRD PARTY CLAIM, EXCEPT THAT ANY FAILURE TO GIVE ANY SUCH
NOTIFICATION WILL ONLY AFFECT THE INDEMNITOR’S OBLIGATION TO INDEMNIFY THE
CLAIMANT IF THE INDEMNITOR HAS BEEN PREJUDICED AS A RESULT OF THAT FAILURE; AND


14.3.2              DELIVER TO THE INDEMNITOR AS SOON AS POSSIBLE BUT IN ANY
EVENT WITHIN THIRTY (30) DAYS AFTER THE CLAIMANT RECEIVES THEM A COPY OF ALL
MATERIAL NOTICES AND DOCUMENTS (INCLUDING COURT PAPERS) DELIVERED TO THAT
CLAIMANT RELATING TO THAT THIRD PARTY CLAIM.


14.4                        DEFENSE OF CLAIMS.  IF THIRD PARTY CLAIM IS MADE
AGAINST ONE OR MORE CLAIMANTS, THE INDEMNITOR WILL HAVE THE RIGHT TO PARTICIPATE
IN THE DEFENSE OF THAT THIRD PARTY CLAIM AND, IF IT SO CHOOSES, ASSUME AT ITS
EXPENSE THE DEFENSE OF THAT THIRD PARTY CLAIM WITH COUNSEL SELECTED BY THE
INDEMNITOR AND REASONABLY SATISFACTORY TO THE CLAIMANT.  IF THE INDEMNITOR
ASSUMES DEFENSE OF ANY THIRD PARTY CLAIM, THE CLAIMANT WILL BE ENTITLED TO
PARTICIPATE IN THE DEFENSE OF THAT THIRD PARTY CLAIM AND TO EMPLOY COUNSEL, AT
ITS OWN EXPENSE (SUBJECT TO THE FOREGOING SENTENCE), SEPARATE FROM COUNSEL
EMPLOYED BY THE INDEMNITOR, BUT THE INDEMNITOR WILL BE REMAIN AUTHORIZED TO
CONTROL THAT DEFENSE EXCEPT AS STATED ABOVE.  THE INDEMNITOR WILL BE LIABLE FOR
THE FEES AND EXPENSES OF COUNSEL EMPLOYED BY THE CLAIMANT FOR ANY PERIOD DURING
WHICH THE INDEMNITOR DID NOT ASSUME THE DEFENSE OF ANY THIRD PARTY CLAIM (OTHER
THAN DURING ANY PERIOD IN WHICH THE CLAIMANT FAILED TO GIVE NOTICE OF THE THIRD
PARTY CLAIM AS PROVIDED ABOVE AND A REASONABLE PERIOD AFTER SUCH NOTICE) OR AS
STATED ABOVE.  IF THE INDEMNITOR CHOOSES TO DEFEND OR PROSECUTE A THIRD PARTY
CLAIM, THE PARTIES WILL COOPERATE IN THE DEFENSE OR PROSECUTION OF THAT THIRD
PARTY CLAIM, INCLUDING BY RETAINING AND PROVIDING TO THE INDEMNITOR RECORDS AND

 

19

--------------------------------------------------------------------------------


 



INFORMATION REASONABLY RELEVANT TO THAT THIRD PARTY CLAIM, AND MAKING EMPLOYEES
AVAILABLE ON A REASONABLY CONVENIENT BASIS.  IF THE INDEMNITOR CHOOSES TO DEFEND
OR PROSECUTE ANY THIRD PARTY CLAIM, THE CLAIMANT WILL AGREE TO ANY SETTLEMENT,
COMPROMISE OR DISCHARGE OF THAT THIRD PARTY CLAIM THAT THE INDEMNITOR
RECOMMENDS, EXCEPT THAT THE INDEMNITOR MAY NOT WITHOUT THE CLAIMANT’S PRIOR
WRITTEN CONSENT AGREE TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT THAT
PROVIDES FOR INJUNCTIVE OR OTHER NONMONETARY RELIEF AFFECTING THE CLAIMANT OR
THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THAT EACH CLAIMANT OR PLAINTIFF
GIVE TO THE CLAIMANT A RELEASE FROM ALL LIABILITY WITH RESPECT TO THAT THIRD
PARTY CLAIM.  WHETHER OR NOT THE INDEMNITOR HAS ASSUMED THE DEFENSE OF A THIRD
PARTY CLAIM, THE CLAIMANT WILL NOT ADMIT ANY LIABILITY WITH RESPECT TO, OR
SETTLE, COMPROMISE OR DISCHARGE, THAT THIRD PARTY CLAIM FOR WHICH
INDEMNIFICATION IS SOUGHT HEREUNDER WITHOUT THE INDEMNITOR’S PRIOR WRITTEN
CONSENT.


14.5                        LIMITATION OF LIABILITY.  EXCEPT FOR ANY BREACH OF
THE OBLIGATIONS OF CONFIDENTIALITY SET FORTH IN SECTION 11.5, UNDER NO
CIRCUMSTANCES WILL EITHER PARTY HAVE ANY LIABILITY TO THE OTHER PARTY OR ANY
PERSON OR ENTITY CLAIMING THROUGH SUCH PARTY FOR ANY LOSS OF PROFITS, SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES ARISING OUT
OF OR RELATED TO THIS AGREEMENT HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE), WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


14.6                        MEANING OF INDEMNIFIABLE LOSS.  FOR PURPOSES OF THIS
ARTICLE 14, THE TERM “INDEMNIFIABLE LOSS” MEANS ALL LOSSES, LIABILITIES, TAXES,
DAMAGES, DEFICIENCIES, OBLIGATIONS, FINES, EXPENSES, PENALTIES, COSTS, FEES,
SETTLEMENT AMOUNTS AND EXPENSES (INCLUDING WITHOUT LIMITATION COURT COSTS,
INTEREST AND REASONABLE FEES FOR ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS)
AWARDED OR OTHERWISE REQUIRED TO BE PAID TO THIRD PARTIES WITH RESPECT TO ANY
THIRD PARTY CLAIM BY REASON OF ANY JUDGMENT, ORDER, DECREE, STIPULATION OR
INJUNCTION, OR ANY SETTLEMENT ENTERED INTO IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT, TOGETHER WITH ALL DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES
PAID TO THIRD PARTIES AND INCURRED IN CONNECTION WITH DEFENDING AGAINST OR
SETTLING SUCH THIRD PARTY CLAIM (INCLUDING WITHOUT LIMITATION REASONABLE FEES OF
ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS AND EXPENSES INCURRED IN ASSERTING,
PRESERVING OR ENFORCING ANY OF THE INDEMNIFIED PARTY’S RIGHTS TO INDEMNIFICATION
HEREUNDER).  FOR PURPOSES OF DETERMINING THE AMOUNT OF ANY INDEMNIFIABLE LOSS
THE FOLLOWING WILL APPLY:

(A)                              THE AMOUNT WILL BE REDUCED TO GIVE FULL EFFECT
TO ANY INDEMNITY, CONTRACTUAL, OR NONCONTRACTUAL RECOVERIES THE INDEMNIFIED
PARTY ACTUALLY RECEIVED IN CONNECTION THEREWITH;

(B)                                THE AMOUNT WILL BE REDUCED TO GIVE FULL
EFFECT TO ANY NET REDUCTION IN TAX LIABILITY OR OTHER TAX BENEFIT THE
INDEMNIFIED PARTY ACTUALLY RECEIVED IN CONNECTION THEREWITH; AND

(C)                                THE AMOUNT WILL BE REDUCED TO GIVE FULL
EFFECT TO ANY UNREASONABLE FAILURE BY THE INDEMNIFIED PARTY TO MITIGATE ANY
LIABILITY, DAMAGE, CLAIM, LOSS, COST, OR EXPENSE INCURRED BY SUCH INDEMNIFIED
PARTY.

 

20

--------------------------------------------------------------------------------


 


ARTICLE 15 - TERM AND TERMINATION


15.1                        TERM.  THE TERM OF THIS AGREEMENT WILL COMMENCE ON
THE EFFECTIVE DATE AND CONTINUE FOR A PERIOD OF *** YEARS UNLESS THIS AGREEMENT
IS PREVIOUSLY TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 15
(THE “TERM”).


15.2                        TERMINATION BY SUPERGEN.  SUPERGEN MAY TERMINATE
THIS AGREEMENT OR ANY DEVELOPMENT PHASE FOR ANY OR NO REASON UPON SIXTY (60)
DAYS’ NOTICE THEREOF TO ***.


15.3                        TERMINATION BY MUTUAL AGREEMENT.  THIS AGREEMENT MAY
BE TERMINATED AT ANY TIME UPON MUTUAL WRITTEN AGREEMENT BETWEEN THE PARTIES.


15.4                        TERMINATION FOR DEFAULT.  THIS AGREEMENT MAY BE
TERMINATED BY EITHER PARTY IN THE EVENT OF A DEFAULT BY THE OTHER PARTY.  A
“DEFAULT” SHALL BE DEEMED TO HAVE OCCURRED WHEN:


15.4.1              A PARTY BREACHES ITS MATERIAL OBLIGATIONS UNDER THIS
AGREEMENT,


15.4.2              THE OTHER PARTY GIVES THE BREACHING PARTY WRITTEN NOTICE OF
BREACH IN SUFFICIENT DETAIL TO APPRISE THE BREACHING PARTY OF THE SCOPE AND
EXTENT OF THE ALLEGED BREACH, AND


15.4.3              AFTER HAVING RECEIVED SUCH WRITTEN BREACH NOTICE, THE
BREACHING PARTY FAILS TO CURE SUCH DEFAULT WITHIN TEN (10) DAYS (IN THE CASE OF
A FAILURE BY SUPERGEN TO PAY ANY AMOUNTS HEREUNDER WHEN DUE) OR NINETY (90) DAYS
(IN THE CASE OF ANY OTHER BREACH), PROVIDED, HOWEVER, IF A BREACH IS INCAPABLE
OF CURE WITHIN NINETY (90) DAYS AND THE BREACHING PARTY CERTIFIES TO THE OTHER
PARTY IN WRITING THAT IT IS WORKING DILIGENTLY TO CURE SUCH BREACH, SUCH NINETY
(90) DAY PERIOD WILL BE EXTENDED TO ONE HUNDRED FIFTY (150) DAYS.

In such case, this Agreement will be deemed terminated effective upon the
expiration of the applicable cure period described in Section 15.4.3 above. 
Termination of this Agreement pursuant to this Article 15 shall not affect any
other rights or remedies, which may be available to either Party.


15.5                        BANKRUPTCY; INSOLVENCY.  EITHER PARTY MAY TERMINATE
THIS AGREEMENT UPON THE OCCURRENCE OF EITHER OF THE FOLLOWING: (I) THE ENTRY OF
A DECREE OR ORDER FOR RELIEF BY A COURT HAVING JURISDICTION IN THE PREMISES IN
RESPECT OF SUCH PARTY IN AN INVOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY CODE,
AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER APPLICABLE FEDERAL OR
STATE INSOLVENCY OR OTHER SIMILAR LAW AND THE CONTINUANCE OF ANY SUCH DECREE OR
ORDER UN-STAYED AND IN EFFECT FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS; OR
(II) THE FILING BY SUCH PARTY OF A PETITION FOR RELIEF UNDER THE FEDERAL
BANKRUPTCY CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
APPLICABLE FEDERAL OR STATE INSOLVENCY OR OTHER SIMILAR LAW.


15.6                        RIGHTS AND DUTIES ON TERMINATION OR CANCELLATION. 
UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT: *** WILL, AS PROMPTLY AS
PRACTICABLE (I) CEASE ALL WORK ON THE DEVELOPMENT PROGRAM, AND (II) TURN OVER TO
SUPERGEN ALL DELIVERABLES, DOCUMENTATION AND SUPERGEN MATERIALS (WHETHER IN
WRITTEN OR ELECTRONIC FORM, INCLUDING ANY WORK IN PROGRESS) WHICH ARE THEN IN
***’S POSSESSION AND WHICH ARE THE PROPERTY OF SUPERGEN IN ACCORDANCE WITH
SECTION 5.1 OF THIS AGREEMENT.  EXCEPT FOR TERMINATION BY SUPERGEN

 

21

--------------------------------------------------------------------------------


 



PURSUANT TO SECTION 15.4, SUPERGEN WILL PROMPTLY PAY OR REIMBURSE *** FOR ALL
UNDISPUTED FEES, EXPENSES AND UNCANCELLABLE OBLIGATIONS INCURRED HEREUNDER
THROUGH THE DATE OF SUCH TERMINATION OR EXPIRATION.  AT SUPERGEN’S OPTION:
(I) THE PARTIES WILL PROMPTLY AGREE ON A PROCEDURE BY WHICH POSSESSION OF ANY
EQUIPMENT LOCATED AT *** FACILITY THAT IS OWNED BY SUPERGEN IS DELIVERED TO
SUPERGEN (WITH SUPERGEN PAYING ALL REASONABLE OUT-OF-POCKET COSTS ASSOCIATED
WITH THE REMOVAL OF SUCH EQUIPMENT, INCLUDING ***’S FACILITY RESTORATION COSTS),
OR (II) *** MAY PURCHASE ALL OR ANY PORTION OF SUCH EQUIPMENT FROM SUPERGEN BY
PAYING SUPERGEN THE DEPRECIATED (CALCULATED ON A STRAIGHT-LINE BASIS) BOOK VALUE
THEREOF.


15.7                        SURVIVAL.  THE FOLLOWING ARTICLES AND SECTIONS SHALL
SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT: SECTIONS 3.4, 4.5, 5.1,
5.3, 5.4, 7.7 7.8, 8.3, 11.3, 11.5, 11.6 AND ARTICLES 10, 14, 16 AND 17.


ARTICLE 16 - DISPUTE RESOLUTION

If the Parties ever have a dispute involving their respective rights and
obligations under this Agreement, then the Parties will attempt to resolve such
dispute as follows:


16.1                        DISPUTE NOTICE.  EITHER *** OR SUPERGEN MAY AT ANY
TIME DELIVER TO THE OTHER A WRITTEN DISPUTE NOTICE SETTING FORTH A BRIEF
DESCRIPTION OF THE ISSUES FOR WHICH SUCH NOTICE INITIATES THE DISPUTE RESOLUTION
MECHANISM SET FORTH IN THIS ARTICLE 16.  SUCH DISPUTE NOTICE SHALL ALSO SPECIFY
THE PROVISION OR PROVISIONS OF THIS AGREEMENT AND THE FACTS OR CIRCUMSTANCES
THAT ARE THE SUBJECT MATTER OF THE DISPUTE.


16.2                        INFORMAL NEGOTIATIONS; ESCALATION.  DURING THE
THIRTY (30) DAY PERIOD FOLLOWING DELIVERY OF A DISPUTE NOTICE DESCRIBED IN
SECTION 16.1, THE PARTIES WILL CAUSE THEIR REPRESENTATIVES TO MEET AND SEEK TO
RESOLVE THE DISPUTED ITEMS CORDIALLY THROUGH INFORMAL NEGOTIATIONS.  ANY
DISPUTES RELATING TO THE RELATIONSHIP BETWEEN THE PARTIES THAT ARE NOT RESOLVED
BY INFORMAL NEGOTIATIONS SHALL BE FIRST REFERRED TO SENIOR OFFICERS OF EACH
PARTY.  THE SENIOR OFFICERS SHALL IN GOOD FAITH ATTEMPT TO RESOLVE THE DISPUTE
PRESENTED TO THEM.  IF, HOWEVER, THE SENIOR OFFICERS ARE UNABLE TO RESOLVE SUCH
A DISPUTE WITHIN THIRTY (30) DAYS OF BEING REQUESTED BY A PARTY TO RESOLVE THE
DISPUTE, EITHER PARTY MAY, BY WRITTEN NOTICE TO THE OTHER, INVOKE THE PROVISIONS
OF SECTION 16.3.  ANY STATUTE OF LIMITATIONS OR SIMILAR TIME PERIODS SHALL BE
TOLLED DURING SUCH PERIOD.


16.3                        DISPUTE RESOLUTION PROCEEDINGS.  IF REPRESENTATIVES
OF THE PARTIES ARE UNABLE TO RESOLVE DISPUTED ITEMS THROUGH THE INFORMAL
NEGOTIATIONS DESCRIBED IN SECTION 16.2, THEN WITHIN 30 DAYS AFTER THE INFORMAL
NEGOTIATION PERIOD THE PARTIES WILL REFER THE DISPUTED ISSUES TO A DISPUTE
RESOLUTION PANEL FOR FINAL RESOLUTION AS FOLLOWS:


16.3.1              DESIGNATION OF REPRESENTATIVES.  WITHIN SEVEN DAYS AFTER
SUCH INFORMAL NEGOTIATION PERIOD, *** AND SUPERGEN WILL EACH DESIGNATE ONE
REPRESENTATIVE TO SERVE ON THE DISPUTE RESOLUTION PANEL.  (IF EITHER PARTY FAILS
OR REFUSES TO DESIGNATE A REPRESENTATIVE, THEN THE OTHER PARTY WILL BE ENTITLED
TO HAVE A REPRESENTATIVE APPOINTED FOR SUCH PARTY BY THE CPR INSTITUTE.)


16.3.2              SELECTION OF NEUTRAL.  PROMPTLY AFTER THEY HAVE BEEN
DESIGNATED, THE DESIGNATED REPRESENTATIVES WILL MEET AND SELECT A NEUTRAL PERSON
(THE “NEUTRAL”) TO SERVE AS THE THIRD MEMBER OF THE DISPUTE RESOLUTION PANEL. 
IF THE DESIGNATED

 

22

--------------------------------------------------------------------------------


 



REPRESENTATIVES OF PARTIES CANNOT AGREE ON A NEUTRAL, THEN EITHER REPRESENTATIVE
MAY REQUEST THE CPR INSTITUTE TO SELECT THE NEUTRAL.


16.3.3              PROCEDURES AND PROCESS.  AT THE TIME THE MATTER IS REFERRED
TO THE DISPUTE RESOLUTION PANEL, *** AND SUPERGEN WILL JOINTLY ESTABLISH THE
PROCEDURES TO BE FOLLOWED WITH RESPECT TO THE PRESENTATION OF THE PARTIES’
RESPECTIVE POSITIONS AND THE PROCESS BY WHICH THE DISPUTE RESOLUTION PANEL WILL
REACH AND RENDER ITS DECISION ON THE DISPUTED ISSUES.  IF *** AND SUPERGEN
CANNOT AGREE ON SUCH PROCEDURES AND PROCESSES, THEN THE NEUTRAL WILL ESTABLISH
SUCH PROCEDURES AND PROCESS, WHICH WILL, IN ALL EVENTS, BE CONSISTENT WITH THE
FOREGOING.


16.3.4              DECISION.  THE DISPUTE RESOLUTION PANEL WILL ACT BY MAJORITY
VOTE.  THE DISPUTE RESOLUTION PANEL WILL BASE ITS DECISION ON APPLICABLE
PROVISIONS OF THIS AGREEMENT OR, IF THE PROVISIONS OF THIS AGREEMENT DO NOT
RESOLVE THE MATTER, ON GENERAL PRINCIPLES OF SUBSTANTIVE DELAWARE LAW.  (THE
DISPUTE RESOLUTION PANEL MAY, IF IT SO DESIRES, SEEK THE OPINION OF AN ATTORNEY
LICENSED TO PRACTICE LAW IN THE STATE OF DELAWARE ON ANY MATTER OF SUBSTANTIVE
DELAWARE LAW ON WHICH THE PANEL DESIRES CLARIFICATION.)  THE DECISION OF THE
DISPUTE RESOLUTION PANEL WILL BE FINAL AND BINDING ON BOTH PARTIES AND NOT
SUBJECT TO APPEAL OR COLLATERAL CHALLENGE, EXCEPT IN THE CASE OF DISPUTES
CONCERNING THE PARTIES’ RESPECTIVE RIGHTS WITH RESPECT TO INTELLECTUAL PROPERTY.


16.4                        INJUNCTIVE RELIEF.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS ARTICLE 16 SHALL PREVENT A PARTY FROM SEEKING
INJUNCTIVE RELIEF IN A COURT OF LAW IF SUCH PARTY REASONABLY BELIEVES THAT
COMPLYING WITH THE DISPUTE RESOLUTION PROCEDURES SET FORTH HEREIN WOULD CAUSE IT
IRREPARABLE HARM.


ARTICLE 17 - MISCELLANEOUS


17.1                        INDEPENDENT CONTRACTOR.  SUPERGEN WILL NOT HAVE THE
RIGHT TO DIRECT OR CONTROL THE ACTIVITIES OF *** PERFORMING THE SERVICE PROVIDED
HEREIN, AND *** WILL PERFORM SERVICES HEREUNDER ONLY AS AN INDEPENDENT
CONTRACTOR, AND NOTHING HEREIN SHALL BE CONSTRUED TO BE INCONSISTENT WITH
RELATIONSHIP OR STATUS.  UNDER NO CIRCUMSTANCES SHALL *** BE CONSIDERED TO BE AN
EMPLOYEE OR AGENT OF SUPERGEN.


17.2                        USE OF OTHER PARTY’S NAME.  EXCEPT AS EXPRESSLY
PROVIDED OR CONTEMPLATED UNDER THIS AGREEMENT OR AS OTHERWISE REQUIRED BY
APPLICABLE LAW, NEITHER PARTY HAS GRANTED OR INTENDS TO GRANT ANY RIGHT TO THE
OTHER PARTY TO USE IN ANY MANNER ITS TRADEMARKS OR NAME, OR ANY OTHER TRADE
NAME, SERVICE MARK, OR TRADEMARK OWNED BY OR LICENSED TO IT, IN CONNECTION WITH
THE PERFORMANCE OF THE AGREEMENT.


17.3                        SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
SHALL FINALLY BE DETERMINED TO BE UNLAWFUL, THEN SUCH PROVISION WILL BE DEEMED
TO BE SEVERED FROM THIS AGREEMENT AND REPLACED BY A LAWFUL PROVISION WHICH
CARRIES OUT, AS CLOSELY AS POSSIBLE, THE INTENTION OF THE PARTIES AND PRESERVES
THE ECONOMIC BARGAIN CONTEMPLATED BY THIS AGREEMENT AND, IN SUCH CASE, EACH AND
EVERY OTHER PROVISION OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.


17.4                        ASSIGNMENT.  NEITHER PARTY MAY ASSIGN ANY RIGHT OR
DELEGATE ANY DUTY UNDER THIS AGREEMENT WITHOUT THE WRITTEN APPROVAL OF THE OTHER
PARTY; PROVIDED, HOWEVER, THAT EITHER PARTY MAY, WITHOUT SUCH CONSENT, ASSIGN
THIS AGREEMENT IN CONNECTION WITH THE TRANSFER

 

23

--------------------------------------------------------------------------------


 



OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF SUCH PARTY TO A
THIRD PARTY, WHETHER BY MERGER OR OTHERWISE OR IN CONNECTION WITH THE MERGER OR
CONSOLIDATION OF SUCH PARTY WITH AN AFFILIATE, IN EITHER CASE THE APPLICABLE
ASSIGNEE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  ANY PURPORTED ASSIGNMENT IN VIOLATION OF THE PRECEDING SENTENCE WILL
BE VOID.  ANY PERMITTED ASSIGNEE WILL ASSUME ALL OBLIGATIONS OF ITS ASSIGNOR
UNDER THIS AGREEMENT.  NO ASSIGNMENT WILL RELIEVE EITHER PARTY OF RESPONSIBILITY
FOR THE PERFORMANCE OF ANY OBLIGATION, WHICH ACCRUED PRIOR TO THE EFFECTIVE DATE
OF SUCH ASSIGNMENT.


17.5                        EFFECT OF AN EVENT OF FORCE MAJEURE.  NEITHER PARTY
WILL BE HELD LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGES RESULTING FROM ANY
FAILURE OR DELAY IN ITS PERFORMANCE DUE HEREUNDER (OTHER THAN THE PAYMENT OF
MONEY) CAUSED BY AN EVENT OF FORCE MAJEURE.  IF EITHER PARTY IS DELAYED OR
RENDERED UNABLE TO PERFORM DUE TO AN EVENT OF FORCE MAJEURE, THE AFFECTED PARTY
WILL GIVE NOTICE OF THE SAME AND ITS EXPECTED DURATION TO THE OTHER PARTY
PROMPTLY AFTER THE OCCURRENCE OF THE CAUSE RELIED UPON, AND UPON THE GIVING OF
SUCH NOTICE THE OBLIGATIONS OF THE PARTY GIVING THE NOTICE WILL BE SUSPENDED
DURING THE CONTINUANCE OF THE FORCE MAJEURE; PROVIDED, HOWEVER, SUCH PARTY WILL
TAKE COMMERCIALLY REASONABLE STEPS TO REMEDY THE FORCE MAJEURE WITH ALL
REASONABLE DISPATCH.  THE REQUIREMENT THAT FORCE MAJEURE BE REMEDIED WITH ALL
REASONABLE DISPATCH WILL NOT REQUIRE THE SETTLEMENT OF STRIKES OR LABOR
CONTROVERSIES BY ACCEDING TO THE DEMANDS OF THE OPPOSING PARTY.


17.6                        GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF STATE OF
DELAWARE, WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES.


17.7                        NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT WILL BE IN WRITING AND WILL BE DEEMED TO
HAVE BEEN DULY GIVEN AT THE TIME OF RECEIPT IF DELIVERED BY HAND OR COMMUNICATED
BY ELECTRONIC TRANSMISSION (RECEIPT CONFIRMED), OR, IF MAILED, THREE (3) DAYS
AFTER MAILING BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH
POSTAGE PREPAID:

 

 

If to SuperGen, to:

 

SuperGen, Inc.
4140 Dublin Road
Suite 200
Dublin, California 94568

 

 

 

 

 

 

 

Attention:  Lucy Chang

 

 

 

 

 

 

 

Phone:1.925.560.0100

 

 

 

Telefax:1.925.551.6483

 

 

 

 

 

If to ***, to:

 

***

 

 

 

 

 

 

 

Attention:  General Manager

 

 

 

 

 

 

 

Phone:  ***

 

 

 

Telefax:  ***

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

***

 

 

 

 

 

 

 

Attention:  General Counsel

 

 

 

 

 

 

 

Telefax:  ***

Either Party may change its notice address above to a different address by
giving the other Party written notice of such change.


17.8                        HEADINGS.  PARAGRAPH HEADINGS AND CAPTIONS USED
HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT BE USED IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


17.9                        CONTINUING OBLIGATIONS.  TERMINATION, ASSIGNMENT OR
EXPIRATION OF THIS AGREEMENT WILL NOT RELIEVE EITHER PARTY FROM FULL PERFORMANCE
OF ANY OBLIGATIONS INCURRED PRIOR THERETO.


17.10                 WAIVER.  NEITHER PARTY’S WAIVER OF ANY BREACH OR FAILURE
TO ENFORCE ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT ANY TIME, WILL
IN ANY WAY AFFECT, LIMIT OR WAIVE SUCH PARTY’S RIGHT THEREAFTER TO ENFORCE AND
COMPEL STRICT COMPLIANCE WITH EVERY TERM AND CONDITION OF THIS AGREEMENT.


17.11                 CONSTRUCTION.  THIS AGREEMENT HAS BEEN JOINTLY PREPARED ON
THE BASIS OF THE MUTUAL UNDERSTANDING OF THE PARTIES AND WILL NOT BE CONSTRUED
AGAINST EITHER PARTY BY REASON OF SUCH PARTY’S BEING THE DRAFTER HEREOF OR
THEREOF.  WHEN INTRODUCING A SERIES OF ITEMS, THE TERM “INCLUDING” IS NOT
INTENDED TO LIMIT THE MORE GENERAL DESCRIPTION THAT PRECEDES THE ITEMS LISTED. 
REFERENCES TO “DAYS” MEAN CALENDAR DAYS.  (IF, HOWEVER, AN ACTION OR OBLIGATION
IS DUE TO BE UNDERTAKEN BY OR ON A DAY OTHER THAN A BUSINESS DAY, I.E., A
SATURDAY, SUNDAY OR A PUBLIC HOLIDAY IN THE UNITED STATES, THEN THAT ACTION OR
OBLIGATION WILL BE DEEMED TO BE DUE ON THE NEXT FOLLOWING BUSINESS DAY.)


17.12                 COUNTERPARTS.  MORE THAN ONE COUNTERPART OF THIS AGREEMENT
MAY BE EXECUTED BY THE PARTIES HERETO, AND EACH FULLY EXECUTED COUNTERPART WILL
BE DEEMED AN ORIGINAL WITHOUT PRODUCTION OF THE OTHERS.

 

25

--------------------------------------------------------------------------------


 


17.13                 COMPLETE AGREEMENT.  THIS AGREEMENT TOGETHER WITH THE
EXHIBITS SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDES ALL PRIOR LETTERS OF
INTENT, AGREEMENTS, UNDERTAKES, ARRANGE­MENTS, COMMUNICA­TIONS, REPRESENTATIONS,
OR WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE, OR
REPRESENTATIVE OF EITHER PARTY RELATING THERETO.  ALL EXHIBITS HERETO ARE HEREBY
INCORPORATED INTO THIS AGREEMENT BY THIS REFERENCE.

To evidence their agreement as stated above, SUPERGEN, INC. and ***, have each
caused their respective duly authorized directors, officers, or attorneys to
execute this DRUG SUBSTANCE VALIDATION AND SUPPLY AGREEMENT as of the Effective
Date.

 

 

SUPERGEN, INC.

 

 

***

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Rubinfeld

 

By:

 

 

Dr. Joseph Rubinfeld

 

 

***

 

President and CEO

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Definitions

 

 “Affiliate” means any corporation, partnership or other entity that is
controlled by, controls, or is under common control with a Party; and “control”
means the direct, indirect or beneficial ownership of fifty percent (50%) or
more of the voting stock or other ownership interest of such corporation,
partnership or other entity, or the possession, directly or indirectly, of the
power to direct or cause direction of the management of such corporation,
partnership, or other entity.

“Batch” means that quantity of Product that is manufactured by *** from a single
production cycle or run as further set forth in the validation reports.

“cGMP” means the current good manufacturing practice and standards as provided
for (and as amended from time to time) in European Community Directive
91/356/EEC (Principles and guidelines of good manufacturing practice for
medicinal products) and in the Current Good Manufacturing Practice Regulations
of the U.S. Code of Federal Regulations Title 21 (21 C.F.R. §§ 210 and 211) in
relation to the production of pharmaceutical intermediates and active
pharmaceutical ingredients, as interpreted by ICH Harmonised Tripartite
Guideline, Good Manufacturing Practice Guide for Active Pharmaceutical
Ingredients, Q7a and subject to any arrangements, additions or clarifications,
and respective roles and responsibilities, agreed from time to time between the
Parties in the Quality Systems Agreement.

“Deliverables” means the information, material, reports, Documentation and other
items that *** is obligated to provide under the terms of the Development
Program, including such deliverables as specification sheets, progress reports,
master production records, certificates of analysis and certificates of quality.

“Development Phase” means each separate phase of work identified and outlined in
the Development Program.

“Development Program” means the development program outlined in the detailed
proposal attached to this Agreement as Exhibit B, together with any
modifications and additions thereto agreed upon by the Parties.

“Documentation” means all written materials describing the conduct and results
of the Development Program, including the Master Production Record, all Batch
records and any other documents related to the Manufacturing Process, the
Manufacturing Facility, as well as such other documents reasonably necessary for
SuperGen to complete its Regulatory Filings.

“Event of Force Majeure” means a war, strike, fire, Act of God, acts of
terrorism, earthquake, flood, lockout, embargo, governmental acts or orders or
restrictions, failure of suppliers, or any other reason where failure to perform
is beyond the reasonable control and not caused by the negligence, intentional
conduct or misconduct of the non-performing Party.

 

A-1

--------------------------------------------------------------------------------


 

“FDA” means the U.S. Food and Drug Administration, or any successor entity
thereto or foreign counterpart thereof.

“Governmental Authority” means any (1) nation, state, county, city, town,
village, district or other jurisdiction of any nature, (2) federal, state,
local, municipal, foreign or other government, (3) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal,
including an arbitral tribunal), (4) multi-national organization or body, or
(5) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing power of any nature.

“Judgment” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict of any court, arbitral tribunal, administrative agency or
other Governmental Authority having jurisdiction of a Party.

“Law” means any applicable federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.

“Lien” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Manufacturing Process” means that certain process for synthesizing and
manufacturing the Product that was developed or acquired by SuperGen prior to
the Effective Date, as the same may be amended and revised during the Term.

“Master Production Record” means the document, proposed by *** and approved by
SuperGen, that defines the manufacturing methods, test methods, specifications,
materials, and other procedures, directions and controls associated with the
manufacture and testing of Product.  No changes may be made to the Master
Production Record without review and approval by both Parties, including quality
assurance and regulatory review, as described in the Quality Systems Agreement.

“Materials” means all chemicals, ingredients, solvents and other components
required to perform the manufacturing and processing activities hereunder in
accordance with the Specifications.

“Milestone” means completion of a specifically identified Deliverable per
Exhibit B.

“NDA” shall mean a New Drug Application (as described in 21 C.F.R. § 314.50 et.
seq.) filed with the FDA for marketing approval for a drug pursuant to the Act
and the regulations promulgated thereunder, including any amendments or
supplements thereto.

“Product” means Decitabine and its associated CAS [2353-33-5] assigned chemical
names or trademarked name(s).

“Purchase Order” means a written purchase order from SuperGen that authorizes
the completion of certain work under the Development Program.

 

A-2

--------------------------------------------------------------------------------


 

“Regulatory Authority” means the FDA or any court, tribunal, arbitrator, agency,
commission, official or other instrumentality of any federal, state, county,
city or other political subdivision, domestic or foreign, that performs a
function for such political subdivision similar to the function performed by the
FDA for the United States with regard to the approval, licensing, registration
or authorization to test, manufacture, promote, market, distribute, use, store,
import, transport or sell a product in the defined territory or political
subdivisions.

“Regulatory Filing” means a new drug application (“NDA”) or biologic license
application (“BLA”) or any foreign counterparts thereof and any other filings
required by Regulatory Authorities relating to the manufacture of Product under
this Agreement.

“Regulatory Requirements” means (i) obtaining and maintaining any and all
permits, licenses, filings and certifications required by the FDA or other
Regulatory Authorities, and compliance with the cGMPs of the FDA or other
Regulatory Authorities, applicable to any manufacturing or processing activities
hereunder or the Manufacturing Facility or other facilities at which any of the
manufacturing or processing activities hereunder are performed, and (ii) any
Laws, rules, guidelines, regulations, and standards of any Governmental
Authority, whether within or outside the United States (including, without
limitation, the Environmental Protection Agency (EPA), the Occupational Safety
and Health Administration (OSHA), the Drug Enforcement Administration (DEA) and
state and local authorities), that apply to any manufacturing or processing
activities hereunder or the Manufacturing Facility or other facilities at which
any of the manufacturing or processing activities hereunder are performed.

“Specifications” means those Specifications as set forth in the applicable
Regulatory Filings for the Product or such other specifications as the FDA will
approve, as such specifications may be amended from time to time by SuperGen in
accordance with the terms and conditions of this Agreement or as may be required
to obtain approval from the FDA and other applicable regulatory authorities and
which may include release specifications for raw materials, released
intermediates, and other components.

“Third Party” means any person other than the Parties and their respective
Affiliates.

“Validated Analytical Test Procedures” means the testing and qualification
procedures mutually agreed between *** and SuperGen for the Materials or
Product.

“Waste” will mean any “hazardous substance” and/or “hazardous material” as
provided under the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), any “hazardous waste” as provided under the Resource
Conservation and Recovery Act (RCRA), and/or any other waste material, pollutant
and/or contaminant of any kind including, without limitation, any routine
process waste or any by-product arising from any activities conducted pursuant
to this Agreement.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

Development Program

***

 

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Minimum Terms and Conditions of Commercial Supply of Decitabine

 

***

 

 

 

--------------------------------------------------------------------------------

